 SCHNADIG CORPORATIONSchnadig Corporation and Upholsterers' Internation-al Union of North America, AFL-CIO andSusan Brooks and Thomas Muensterman. Cases25-CA-12579, 25-CA-12606, 25-CA-13036,25-CA-13092, 25-CA-13165-2, 25-RC-7503,25-CA-13165, and 25-CA-13165-3October 19, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND ZIMMERMANOn September 20, 1981, Administrative LawJudge Marion C. Ladwig issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge. We also adopt the Administrative LawJudge's remedy, but we will modify two aspects ofit.1. The Administrative Law Judge found that Re-spondent's duty to bargain arose on July 31, 1980,and thus it violated Section 8(a)(5) and (1) of theAct when it made unilateral changes in workingconditions after that date. These changes affectedjob bidding, the seniority and layoff system, recallpolicy, absentee policy, and the wage structure. Asa remedy, he recommended that Respondent be or-dered to cease and desist from making those unilat-eral changes, and, upon request of the Union, torevert to the working conditions as they existedprior to the changes.I Respondent contends that certain of the Administrative Law Judge'sactions, such as questioning witnesses, and his credibility resolutions stemfrom bias. We find no merit in this contention. There is no basis for find-ing that bias existed merely because the Administrative Law Judge re-solved important factual conflicts in favor of the General Counsel's wit-nesses. As the Supreme Court stated in N.LR.B. v. Pittsburgh SteamshipCompany, 337 U.S. 656, 659 (1949), "[T]otal rejection of an opposed viewcannot of itself impugn the integrity or competence of a trier of fact."Moreover, it is the Board's established policy not to overrule an adminis-trative law judge's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the credi-bility resolutions are incorrect. Standard Dry Wall Product Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings or rul-ings.Chairman Van de Water and Member Hunter find it unnecessary torely on the Administrative Law Judge's citation of TRW Bearing Divi-sion, 257 NLRB 442 (1981), in sec. II,B,7, par. 4, of his Decision.2 The General Counsel did not file an exception to the AdministrativeLaw Judge's recommendation in sec. II,B,2, par. 1, of his Decision, thatthe allegation that Supervisor David Williams told an employee not tosolicit on behalf of the Union during "working hours," be dismissed.265 NLRB No. 20We adopt the Administrative Law Judge'sremedy for these violations with one modification.Respondent's new wage structure became effectiveon January 1, 1981, and it is very likely that Re-spondent has hired some employees since then.Presumably, those employees are being compensat-ed pursuant to the new wage structure.3In orderto remedy fully Respondent's unfair labor practice,we will order Respondent to make whole any em-ployee who has received wages lower than thosehe would have received if Respondent had notchanged the wage structure.2. The Administrative Law Judge also foundthat Respondent violated Section 8(a)(5) and (1)when it laid off a total of 47 employees betweenDecember 5, 1980, and March 12, 1981, without af-fording the Union an opportunity to bargain con-cerning layoffs. As a remedy, he recommendedthat Respondent offer reinstatement to the laid-offemployees, dismissing, if necessary, persons hiredafter December 5, and place the balance of thelaid-off employees on a preferential hiring list inaccordance with the seniority system in effectbefore Respondent unilaterally changed that systemon October 31, 1980. He did not, however, recom-mend that laid-off employees be reimbursed withbackpay, reasoning that this was not appropriate inlight of the fact that Respondent had been incur-ring large financial losses. The Administrative LawJudge acknowledged that counsel for the GeneralCounsel was not seeking a backpay remedy for thelaid-off employees.We will modify this aspect of the AdministrativeLaw Judge's recommended remedy so that em-ployees who were unlawfully laid off are eligiblefor backpay. Initially, we emphasize that whethercounsel for the General Counsel seeks a backpayremedy is immaterial since we have full authorityover the remedial aspects of our decisions. See,e.g., Loray Corporation, 184 NLRB 577 (1970);N.LR.B. v. Duncan Foundry & Machine Workers,Inc., 435 F.2d 612 (7th Cir. 1979); N.LR.B. v.WTVJ, Inc., 268 F.2d 346 (5th Cir. 1959). In find-ing that backpay may be due to certain laid-off em-ployees, the issue is not merely whether Respond-ent was justified in laying off the precise number ofemployees that it did. (Although, as noted by theAdministrative Law Judge, Respondent did hirenew employees during the period it was effectuat-ing the layoffs.) The more critical point is that Re-spondent's unlawful conduct directly affected whowould be selected for layoff. If Respondent had ad-hered to the seniority system in effect prior to Oc-s Employees working at the time of the unilateral change were not af-fected.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtober 31, 1980, different employees might havebeen laid off, while some of the laid-off employeesmight have been retained. We can discern noreason why we should not afford a remedy to anyemployees victimized by Respondent's unlawfulconduct. Accordingly, Respondent's obligation toreinstate laid-off employees and its backpay liabilityshould be determined at a compliance proceeding.Wellman Industries, Inc., 222 NLRB 204 (1976),enfd. in an unpublished opinion 94 LRRM 2947(D.C. Cir. 1977).Our dissenting colleague suggests breaking newand dangerous ground by making a respondent'sability to pay a factor in determining what, if any,remedy to impose for violations of the Act. Asidefrom opening a pandora's box of litigation, we findno support in the Act for the proposition that a re-medial order should be tempered based on awrongdoer's financial situation. As we have stated,employees have suffered financial loss as a result ofRespondent's refusal to honor its obligations underthe Act-obligations the Chairman acknowledgesand joins in finding. We decline to establish apolicy that places the financial burden on innocentvictims rather than on a violator of the Act be-cause of implications that a remedy may have forRespondent's fiscal well-being.If Respondent is, in fact, unable to meet its back-pay liabilities currently, that is a matter to be ad-dressed in compliance. Although the Board seldomhas occasion to comment upon it, arrangements fre-quently are made to provide a schedule of pay-ments for respondents that are able to demonstratean inability to shoulder their backpay liabilities. Wecontinue to believe that a compliance proceeding isthe appropriate forum for consideration of suchconcerns.We will issue an Order, in lieu of that recom-mended by the Administrative Law Judge, that in-corporates these two modifications.4Backpay shallbe computed in accordance with F. W WoolworthCompany, 90 NLRB 289 (1950), with interest asprescribed in Florida Steel Corporation, 231 NLRB651 (1977).5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Schnadig Corporation, Henderson, Kentucky, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:' The Administrative Law Judge inadvertently omitted from the cease-and-desist portion of his recommended Order a paragraph ordering Re-spondent to refrain from refusing to bargain with the Union. The newOrder also corrects this and other minor errors.8 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).(a) Discharging, laying off, refusing to recall, orotherwise discriminating against any employee forsupporting Upholsterers' International Union ofNorth America, AFL-CIO, or any other union.(b) Denying employees wage increases becauseof their union activities.(c) Giving any suspension or written warning, orplacing a disciplinary warning in any employee'sfile, because of the employee's union activity.(d) Threatening to close the plant in reprisal ifthe employees vote for union representation.(e) Coercively interrogating employees aboutunion support or union activities.(f) Creating the impression that employees' unionactivities are under surveillance.(g) Promising any employee a promotion for op-posing a union.(h) Soliciting grievances from employees and ex-plicitly or implicitly promising to remedy or adjustthem in order to induce employees to oppose aunion.(i) Maintaining any rule prohibiting union solici-tation during lunch, break periods, and other non-working time.j) Maintaining any rule prohibiting the distribu-tion of union literature on company premises innonworking areas.(k) Refusing to recognize and bargain collective-ly regarding wages, hours, and other terms andconditions of employment with Upholsterers' Inter-national Union of North America, AFL-CIO, asthe exclusive representative of the employees in thefollowing appropriate unit:All production and maintenance employees ofthe Employer at its Henderson, Kentucky fa-cility, including all plant clerical employees,the shipping clerk, the stores clerk, thejanitor/sweeper, the truckdriver and the leadperson in the finishing department; but exclud-ing all engineering department employees, theengineering clerk, the sample shop trainee, thepattern maker, the jigs/fixtures maker, the toolgrinder, all office clerical employees, thetypist/receptionist, the engineering clerk, theinventory control clerk, the payroll clerk, theproduction control clerk, the draftsman, thegeneral clerk-senior, the draftsman routings, allinspectors, all professional employees and allsupervisors as defined in the Act.(1) Unilaterally changing job bidding, seniority,the absentee and attendance program, or otherworking conditions, without bargaining with theUnion as the collective-bargaining representative ofthe employees in the above-described unit.148 SCHNADIG CORPORATION(m) Unilaterally changing the layoff rules andlaying off employees without bargaining with theUnion as the collective-bargaining representative ofthe employees in the above-described unit.(n) Unilaterally changing the wage scale, grades,and ranges without bargaining with the Union asthe collective-bargaining representative of the em-ployees in the above-described unit.(o) Unilaterally conditioning the recall of laid-offemployees upon their acceptance of illegal changesin wages or working conditions.(p) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Upon request, bargain with the above-namedUnion as the exclusive representative of the em-ployees in the above-described appropriate unit,and, if an understanding is reached, embody suchunderstanding in a signed contract.(b) Upon request of the Union, restore the job-bidding procedures, seniority system, and the ab-sentee and attendance program which were ineffect before October 31, 1980, and the wage scale,grades, and ranges which were in effect before Jan-uary 1, 1981.(c) Make whole, with interest, employees whohave suffered monetary losses by reason of the uni-lateral institution of a new wage structure on Janu-ary 1, 1981, in the manner set forth herein.(d) Offer William Adams, Jr., Susan Brooks,Richard Conder, Thomas Muensterman, and MaryStevens immediate and full reinstatement to theirformer jobs, or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or any other rights or privilegespreviously enjoyed, and make them whole for anyloss of earnings and other benefits they may havesuffered as a result of the discrimination againstthem, in the manner set forth in the remedy sectionof the Administrative Law Judge's Decision.(e) Recall all other bargaining unit employeeslaid off on or after December 5, 1980, at theirformer rates of pay, dismissing, if necessary, per-sons hired after that date. If sufficient jobs are notavailable, place the remaining laid-off employeeson a preferential hiring list doing so, at the requestof the Union, in accordance with the senioritysystem in effect before October 31, 1980, and offerthem employment before any other persons arehired.(f) Make whole, with interest, any employee forany loss of pay or other benefits he may have suf-fered by reason of the changes in the senioritysystem instituted on October 31, 1980, in themanner set forth herein.(g) Expunge from its files any reference to disci-plinary warnings and suspensions given WilliamAdams, Jr., and Richard Conder in November andDecember 1980.(h) Expunge from its files any reference to thedischarge of Thomas Muensterman, on November20, 1980, and to the discharge of William Adams,Jr., on March 2, 1980, and notify them in writingthat this has been done and that evidence of theirunlawful discharges will not be used as a basis forfuture personnel actions against them.(i) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(j) Post at its plant in Henderson, Kentucky, andmail to all employees laid off on and since Decem-ber 5, 1980, copies of the attached notice marked"Appendix."6Copies of said notice, on forms pro-vided by the Regional Director for Region 25,after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered byany other material.(k) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS ALSO ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notspecifically found.IT IS FURTHER ORDERED that the election con-ducted on October 1, 1980, in Case 25-RC-7503 beset aside and that the petition be dismissed.CHAIRMAN VAN DE WATER, dissenting in part:I dissent because I do not think that the Boardshould expand upon the Administrative LawJudge's remedy regarding the unlawful change inthe wage structure and the unlawful layoffs.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record indicates that Respondent has beenincurring large financial losses in the operation ofits plant. In order to stanch this hemorrhaging, Re-spondent adopted a new wage structure, whichprovided for lower wages to be paid to employeeshired after January 1, 1981, and was forced to layoff over 40 employees. My colleagues affirm theAdministrative Law Judge's finding that Respond-ent violated Section 8(a)(5) and (1) when it did notbargain with the Union regarding the change in thewage structure and the layoffs. I agree that theseare violations. As a remedy, the AdministrativeLaw Judge recommended that Respondent be or-dered to cease and desist from failing to bargainover changes in the wage structure and layoffs. Healso recommended that the laid-off employees bereinstated if possible, and, if not, that their namesbe placed on a preferential hiring list so that theycan be reinstated as soon as that is feasible. Counselfor the General Counsel stated at the hearing thatshe was not seeking an award of backpay for thelaid-off employees, nor did she file exceptions tothe Administrative Law Judge's recommendedremedy.I am in total agreement with my colleagues thatwe have full authority over remedying unfair laborpractices, irrespective of the position of the Gener-al Counsel. This principle, however, is beside thepoint. The real issue here is how sweeping our re-medial order ought to be." Respondent claims thatit is in dire financial straits. The record reflectsthis. The General Counsel concurs. The Adminis-trative Law Judge tailored his remedy with Re-spondent's precarious financial situation in mind. Itherefore think that my colleagues are being pre-cipitous and unrealistic in saddling Respondentwith a potentially very large backpay liability. Wecan be and should be more flexible in fashioning aremedy. "In devising all our affirmative orders ...we bear in mind that the remedy should be appro-priate to the particular situation requiring redress,and should be tempered by practical consider-ations." Cities Service Oil Company, 158 NLRB1204, 1207 (1966). It would be a tragedy, particu-larly for Respondent's employees, if the Board'sbackpay award impaired Respondent's ability tooperate.7 Contrary to the majority I am not relying on Respondent's ability topay as a factor in determining the remedy. Rather it is a recognition thateconomic circumstances would have required a reduction in force wheth-er or not there was bargaining. The majority's remedy thus becomes pu-nitive while it goes without saying that our statute is remedial in purpose.Making Respondent pay backpay when admittedly economic circum-stances, not union animus, motivated the reductions is a clear applicationof a punitive remedy and results in an inflexible application of our usualrules for a technical violation of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge, lay off, refuse torecall, or otherwise discriminate against any ofyou for supporting Upholsterers' InternationalUnion of North America, AFL-CIO, or anyother union.WE WILL NOT deny any of you a wage in-crease because of your union activity.WE WILL NOT suspend or give a writtenwarning to you or place any disciplinarywarning memo in your file because of yourunion activity.WE WILL NOT threaten to close the plant inreprisal if you vote for union representation.WE WILL NOT coercively interrogate youabout union support or activities.WE WILL NOT give you the impression thatyour union activities are under surveillance.WE WILL NOT promise to promote you ifyou oppose a union.WE WILL NOT solicit your grievances andpromise to remedy or adjust them to induceyou to oppose a union.WE WILL NOT maintain any rule prohibitingunion solicitation during lunch, break periods,and other nonworking time.WE WILL NOT maintain any rule prohibitingthe distribution of union literature on companypremises in nonworking areas.WE WILL NOT refuse to recognize and bar-gain collectively regarding wages, hours, andother terms and conditions of employmentwith Upholsterers' International Union ofNorth America, AFL-CIO, as the exclusiverepresentative of the employees in the follow-ing appropriate unit:All production and maintenance employeesof the Employer at its Henderson, Kentuckyfacility, including all plant clerical employ-150 SCHNADIG CORPORATIONees, the shipping clerk, the stores clerk, thejanitor/sweeper, the truckdriver and thelead person in the finishing department; butexcluding all engineering department em-ployees, the engineering clerk, the sampleshop trainee, the pattern makers, thejigs/fixtures maker, the tool grinder, alloffice clerical employees, thetypist/receptionist, the engineering clerk, theinventory control clerk, the payroll clerk,the production control clerk, the draftsman,the general clerk-senior, the draftsman rout-ings, all inspectors, all professional employ-ees and all supervisors as defined in the Act.WE WILL NOT change your bidding, senior-ity, absentee and attendance rules, or otherworking conditions without bargaining withthe Union.WE WILL NOT change the layoff rules andlay you off without bargaining with the Union.WE WILL NOT change the wage scale,grades, and ranges without bargaining with theUnion.WE WILL NOT unilaterally condition therecall of laid-off employees upon their accept-ance of illegal changes in wages or workingconditions.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofthe rights guaranteed you by Section 7 of theAct.WE WILL, upon request, bargain with theabove-named Union as the exclusive repre-sentative of the employees in the above-de-scribed appropriate unit, and, if an understand-ing is reached, embody such understanding ina signed contract.WE WILL, upon request of the Union, re-store the job bidding procedures, senioritysystem, and the absentee and attendance pro-gram which were in effect before October 31,1980, and the wage scale, grades, and rangeswhich were in effect before January 1, 1981.WE WILL make whole, with interest, em-ployees who have suffered monetary losses byreason of the unilateral institution of a newwage structure on January 1, 1981.WE WILL offer William Adams, Jr., SusanBrooks, Richard Conder, Thomas Muenster-man, and Mary Stevens immediate and full re-instatement to their former jobs or, if thosejobs no longer exists, to substantially equiva-lent positions, without prejudice to their se-niority or any other rights or privileges previ-ously enjoyed, and wE WILL make them wholefor any loss of earnings and other benefits re-suiting from their discharge, less any net inter-im earnings, plus interest.WE WILL recall all bargaining unit employ-ees laid off on or after December 5, 1980, attheir former rates of pay, dismissing, if neces-sary, persons hired after that date; if sufficientjobs are not available, WE WILL place the re-maining laid-off employees on a preferentialhiring list doing so, at the request of theUnion, in accordance with the seniority systemin effect before October 31, 1980, and offerthem employment before any other persons arehired.WE WILL make whole, with interest, anyemployee for any loss of pay or other benefitshe may have suffered by reason of the changesin the seniority system instituted on October31, 1980.WE WILL expunge from our records all ref-erences to disciplinary warnings and suspen-sions given to William Adams, Jr., and Rich-ard Conder in November and December 1980.WE WILL expunge from our files any refer-ence to the discharge of Thomas Muenster-man, on November 20, 1980, and to the dis-charge of William Adams, Jr., on March 2,1980, and notify them in writing that this hasbeen done and that evidence of their unlawfuldischarges will not be used as a basis for futurepersonnel actions against them.SCHNADIG CORPORATIONDECISIONSTATEMENT OF THE CASEMARION C. LADWICG, Administrative Law Judge:These consolidated cases were heard at Evansville, Indi-ana, March 30-31 and April 1-2 and 28-30, 1981.1 Thecharges were filed September 3, January 12 and 24(amended February 25), February 17, and March 26.Consolidated complaints were issued October 24 (amend-ed March 20 and at the hearing), February 26 (amendedMarch 4 and 20), March 20 (corrected March 23), andApril 16.These cases primarily involve whether the Company,the Respondent, (a) before the election destroyed theUnion's majority support by threatening to close theplant and engaging in other coercive conduct, (b) afterthe election continued to undermine the union supportby unlawfully discharging two union organizers and"laying off" two others whom it failed to recall whenhiring new employees, and (c) unlawfully refused to bar-gain while preventing a fair election, necessitating a bar-' All dates are from May 1980 until April 1981 unless otherwise indi-cated.151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining order, in violation of Section 8(a)(1), (3), and (5)of the National Labor Relations Act.In the representation case, the petition was filedAugust 4 and an election (directed by the Regional. Di-rector) was conducted October 1. Excluding 3 chal-lenged ballots, the vote was 51 for and 74 against unionrepresentation. Timely objections were filed by theUnion. On November 25, the Regional Director issuedan order (clarified February 20) consolidating the repre-sentation and complaint cases and referring the represen-tation case to the Board. The issues in the representationcase are whether an alleged violation of the Excelsiorrule and the Union's other objections "insofar as they arealleged as unfair labor practices" warrant setting asidethe election. [Excelsior Underwear Inc., 156 NLRB 1236(1966).]Upon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and theCompany, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, a Delaware corporation, manufacturestables, cabinets, and related products at its facility inHenderson, Kentucky, where it annually ships goodsvalued in excess of $50,000 directly to points outside theState. The Company admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.It. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company, which owns seven union plants manu-facturing upholstered furniture, purchased the nonuniontable manufacturing plant in Henderson in June 1979.The following May, the Union began an organizingdrive. On July 31, when the Union represented a major-ity of the 126 production and maintenance employees(having obtained 70 valid union authorization cards, 6more than required for a majority, as discussed later), theCompany refused the Union's bargaining demand. (G.C.Exh. 9.)During the election campaign the Company empha-sized its heavy financial losses at the plant, and variousrepresentatives of management are alleged to have madethreats that the Company would close the plant if theUnion were selected to represent the employees. Amajor question facing the employees at the election waswhether the Company would close the plant in reprisal.Foreman Danny Stone acknowledged that "There werenumerous rumors ...the plant was going to shutdown," and that, in his conversations with employees,I The General Counsel's and Company's unopposed motions to correctthe transcript, both dated June 26, 1981, are granted and received in evi-dence as G.C. Exh. 59 and Resp. Exh. 30.they would usually ask "if the plant was going to closedown."After the Union's defeat in the October I election (bya margin of 23 votes, 51-to-74) and the filing of unionobjections, the Company discharged 2 union organizers,and "laid off' 2 others and another union supporterwhom it failed to recall when hiring new employees.The Company made a number of unilateral changes, in-cluding a reduction in wages, and failed to notify or givethe Union the opportunity to bargain about the changesand about these and other layoffs, taking the positionthat it had no obligation to bargain with the Union.B. Alleged Conduct Before the Election1. Threats of plant closurea. Threat by Foreman WilliamsSometime in June or July, as hand sander BerthaJewell credibly testified, Foreman David Williams wasmaking the rounds, talking to each of the employees inthe department. After giving the Company's argumentsagainst the Union, "he went on to tell me that ratherthan to see the plant under a union 'right now, that[Board Chairman Lawrence] Schnadig could close theplant down to keep it from happening." (Emphasis sup-plied.) Williams testified that "We had the same spielthat we had ...to give to each employee," but hedenied telling Jewell anything about closing the plantdown, because "We were given do's and don'ts" by thepeople who "were aiding us in ...trying to keep theunion out ...and that was one you didn't do." Jewellimpressed me as being an honest witness who had a clearrecollection of the conversation. I credit her account ofwhat was said and discredit the denial. I find that Wil-liams' statement to her was at least an implied threat ofplant closure and violated Section 8(a)(l) of the Act.Williams revealed on cross-examination that the Com-pany was aware the employees were asking questions"about the plant being shut down if the union won." Hetestified that he was sure there were such questions andthat "They all wondered what would happen." He testi-fied that all he could say was "I don't know. I don'tknow what the outcome will be." He added, "This iswhat we were instructed to say .... Sure, the employ-ees were concerned-most definitely concerned." Thusthe Company was aware that the employees feared itwould close the plant in reprisal if they voted for theUnion, but the Company did nothing to dispel the fear.b. Threat by Foreman GuntherOne day in early September, when final assemblerBrenda Hoggard heard rumors of a plant shutdown andof the foremen having a meeting concerning the Union,she asked Foreman James Gunther if he had been to themeeting and "if he thought they would shut the plantdown if the union were voted in." As she credibly testi-fied, "he said yes that he thought they would." Whenasked by company counsel if he recalled Hoggardcoming up to him after a foremen's meeting and askinghim if the Union got in, would the Company close the152 SCHNADIG CORPORATIONplace down, Gunther answered that he did not recallthose words and did not think she asked him that. Oncross-examination Gunther denied that Hoggard everasked him what he thought the outcome would be if theUnion won the election. He did not appear to be acandid witness. I discredit the denials and find that hisanswer concerning a plant shutdown if the Union werevoted in tended to be coercive and violated Section8(a)(1) of the Act.The evidence is clear that, during its campaign againstthe Union, the Company continued to emphasize its fi-nancial losses while doing nothing to dispel the employ-ees' fear of a plant closure in reprisal for selecting theUnion. As revealed by Gunther, "They had a big posterand showed each month what they had lost, and ofcourse the employees were worried."c. Alleged threat by Foreman PuckettThe first complaint alleges that Foreman ChesterPuckett, about September 23, threatened "employees thatthe facility would be closed if the Union were selectedto represent them." The only supporting evidence is thetestimony of press operator Thomas Muensterman whorecalled having a conversation on the subject with Puck-ett but who did not appear to have a recollection of thewords Puckett used in this conversation. I therefore findthis allegation must be dismissed.d. Threat by Consultant ReinholdAbout September 17 Consultant Arthur Reinhold,speaking on behalf of the Company, met with employeesin groups of about 20 and spoke without notes. As hetestified, he told the employees that he had hired two ofthe best managers, Plant Manager Joseph Tunstall andPlant Superintendent John Gerred, to "straighten themess out" after the prior plant management had "done avery poor job" and lost a great deal of money. He toldthem that unfortunately at that time they were goingthrough the election campaign "and we had to getthrough it somehow or another and go on to betterthings." Although he did not explicitly threaten closureof the plant if the Union were selected to represent theemployees, he implied from his prior experience withtwo unionized plants that this would be the result. Ascredibly testified by finish repairman Hubert Condor,who attended one of the meetings, Reinhold told thatgroup of employees that he himself had owned sevenplants at one time, that "he didn't have any outside helpto help him run those and didn't need any to help himrun this one," and that "two of them (were] union andthat he had closed one and sold one."As contended by the General Counsel, these remarkswere made in the context of an organizational campaign"when rumors and threats of plant closure were rampant,and spoken by the person who possessed the power toeffect decisions concerning the plant's future." I findthat, in this context, Reinhold's remarks about gettingthrough the election campaign somehow to go on to"better things," not needing any outside help in runninghis own plants before, not needing any help in runningthis plant, and having closed one of his two union plantsand selling the other, were an implied threat of a compa-ny decision to close the plant if it became union. I there-fore find that the remarks tended to be coercive and vio-lated Section 8(a)(1) the Act.e. Threat by Board Chairman SchnadigOn September 22, Board Chairman Lawrence Schna-dig spoke to all of the employees in a meeting. Whilediscussing the Union's organizing effort he made it clearthat he had purchased the Glenwood plant in Hendersonas a nonunion plant and that he expected it to stay non-union. He then alluded to a possible closing of the plant,stating that Schnadig Corporation was in the table busi-ness to stay and that hopefully, with the employees' help,the Company would stay in Henderson, "but if not here.somewhere else." (Emphasis supplied.) He gave no assur-ances that he would not close the plant in reprisal if theyvoted for the Union-as supervisors had expressed theopinion that he or the Company could or would do andas Consultant Reinhold had implied would happen.Schnadig, who impressed me as being a credible wit-ness, reconstructed his speech from index cards (Resp.Exh. 21) which he had used and gave the following ac-count. He recalled stating that "Many people have talkedto you," specifically mentioning Reinhold, "but youmight want to hear from the guy who owns the place."In his speech he told the employees that he decided togo into the table business in 1978 and looked for a yearbefore choosing the Glenwood plant. He said that sincethen the Company had proved two things: first, it coulddesign and sell quality tables, but, second, it could notmanufacture them at a profit, but at a "huge loss." Hesaid the Company had attracted all good people to workthere, but the "poor planning" by inexperienced plantmanagement had "prevented you from accomplishingwhat both you and [we] wanted to do." He stated thatthe Company had therefore reorganized; that Reinhold,who had been a very successful table manufacturerbefore his retirement, was changed from adviser to"boss" of the table operations; and that Reinhold hadsearched and found Tunstall and Gerred two of the bestmanagers in the business. Schnadig then said that thenew managers needed the employees' help, and begantalking about the "intense union organizing effort." Hestated that Glenwood's being nonunion was "a factor inour choice," that nearly all of their competitors werenonunion, and "We want and expect to stay nonunion."(Emphasis supplied.) He said that neither the union orga-nizers nor the Company could promise them a job, thatthe Company could promise them an opportunity, "butit's no good unless we can make Henderson profitableand we can't do that without your help," doing not justwhat they are asked to do but making helpful and con-structive suggestions. He then gave "A word about thefuture of the Schnadig Corporation and the table busi-ness." He stated, "We're in the table business to stay.Hopefully, with your help in Henderson. but if not here,somewhere else." (Emphasis supplied.) He later added, "Aunion at this time can't help us or you and will probablymake our success more difficult." He asked for a year tomake the Henderson plant successful, and said he wanted153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem to vote no on choosing a union "because we don'tbelieve it is good either for the company or for yourfuture. However, this is a free country. And you can doas you like, but you're also intelligent people and shouldn'tgo for a snow job. I've told you the truth" and he hopedthey believed it. (Emphasis supplied.) Giving the Compa-ny the benefit of any doubt, I accept this version for pur-poses of ruling on the opposing contentions.The Company contends in its brief that there was nothreat of plant closure, arguing that Board ChairmanSchnadig detailed the tremendous losses, described thesteps taken to turn around the business, and "candidlyconveyed to the employees his intent to stay in the tablebusiness, preferably without a union." But Schnadigwent much further. After pointing out that he had pur-chased a nonunion plant and "We ...expect to staynonunion," Schnadig stated, "We're in the table businessto stay. Hopefully, with your help in Henderson, but ifnot here, somewhere else." He was clearly implying thatif the Company could not stay nonunion in Henderson,as he expected to do, the Company's table businesswould not stay there but go elsewhere.The Company also argues that Schnadig "explained tothe employees that it was his opinion that a union wouldnot be good for the future of either the employees orSchnadig Corporation but that it was a free country andthe employees were entitled to do as they saw fit." Butagain, Schnadig went further. He, speaking as the owner,had just stated he expected to stay nonunion, before stat-ing that he did not believe a union was "good ...foryour future." He then stated that "this is a free country"and that "you can do as you like," however, adding,"but you're also intelligent people" and should not be-lieve the Union's snow job because "I've told you thetruth and hope you believe it." In effect he was tellingthe employees that they were intelligent enough to takehis warning, that he intended to stay nonunion at theHenderson plant, and that he was calling upon them tohelp keep it that way; otherwise the Company wouldstay in the table business, not in Henderson but "some-where else."Schnadig gave the employees no reason for the Com-pany being unable, under the new management, to oper-ate the plant successfully with a union as the Companywas operating its seven union upholstery plants. Oncross-examination he testified that about 80 percent ofthe upholstery industry had gone south, where at least 90percent were nonunion. He thought he would.have moreflexibility in a nonunion shop, but when asked whetherhe thought the Henderson plant could survive with aunion, he answered that there was not always unanimityof opinion in management, "I would say I probablythought we could survive. We've survived in the uphol-stery business."Citing N.L.R.B. v. Gissel Packing Co., 395 U.S. 575,618 (1969), the Company argues in its brief, "The FirstAmendment to the Constitution and Section 8(c) of theAct specifically protects an employer's right to makeknown to employees his general views about unionism orany of his specific views about a particular union." Itfurther argues, "This is exactly what Mr. Schnadig did inhis speech," ponting out the uncontested loss of money.However, Gissel further teaches that the prediction ofplant closure "must be carefully phrased on the basis ofobjective fact to convey an employer's belief as to de-monstrably probable consequences beyond his control";that "If there is any implication that an employer may...take action solely on his own initiative for reasonsunrelated to economic necessity ...the statement is... a threat of retaliation based on misrepresentationand coercion, and as such without the protection of theFirst Amendment"; and further, that "[c]onveyance ofthe employer's belief, even though sincere, that unioniza-tion will or may result in the closing of the plant is not astatemeft of fact unless, which is most improbable, theeventuality of closing is capable of proof." Id. at 618-619..It is clear that when Schnadig alluded to the Companystaying in the table business hopefully in Henderson,"but if not here, somewhere else," he was not carefullyphrasing the reference to plant closing "on the basis ofobjective fact to convey an employer's belief as to de-monstrably probable consequences beyond his control."To the contrary, he had just stated in the speech that hechose a nonunion plant and "We ... expect to stay non-'union," implying a "threat of retaliation" if the employ-ees voted for a union.Past statements by representatives of management hadalready spread alarm among the employees that theCompany would close the plant in reprisal if the employ-ees voted in a union. Schnadig's speech undoubtedlytended to increase these fears a few days before the Oc-tober I election, in which the Company overcame theUnion's majority and won by a 23-vote margin (exclud-ing 3 challenged ballots).Under these circumstances I find that Board ChairmanSchnadig's September 22 speech was coercive and violat-ed Section 8(a)(1) of the Act.2. Other alleged threatsThe first complaint alleges that Quality Control Fore-man David Williams threatened employees with dis-charge if they supported the Union. In the middle ofJune, shortly after Richard Theriac (then a roving in-spector) became the principal union organizer, Williamsinvited Theriac into his office and said (as Theriac credi-bly testified) "that he had heard I had been goingthrough the plant talking about the Union. He said it wasall right to talk about the Union, because that was myright but I wasn't allowed to do it on working hours, orstop anybody from working." Theriac promised not todo that and, referring to soliciting while working, said,"I had not been going through the plant during workinghours discussing the Union." It was then that Williamssaid "something to the effect about being careful becausehe didn't want to lose me." I find that Williams wasmerely cautioning Theriac about soliciting while he wasworking. I therefore find that this allegation must be dis-missed.The complaint also alleges that Foremen ChesterPuckett and Danny Stone threatened employees with thediscontinuance of pay raises if they selected the Union to154 SCHNADIG CORPORATIONrepresent them. I find that these allegations also must bedismissed because of lack of evidence to support them.3. InterrogationAbout the middle of June, as finish repairman HubertConder credibly testified, Production Manager KenMartin went to Conder's work station and stood, watch-ing him. Conder asked what Martin had on his mind andMartin said, "union activities.... I have ... somequestions I would like to ask you." Conder told Martinto wait, "I have got something that I want to tell you."Conder said he had been a supervisor at Glenwood whenthe Union tried to get in before, that he had been ac-cused of working for the Union, and that was a lie.Martin asked him, "Did someone ask you to sign a unioncard?" Conder said yes; Martin asked if it was at lunchor on the job, and Conder said at lunch. Martin laterasked, "Was this Jim Hall that asked you to sign thiscard?" Conder said no, and refused to tell him. (I dis-credit Martin's denial that he asked Conder questionsabout the Union.) Martin gave Conder no legitimate pur-pose for asking the questions and, despite Conder's ex-pressed concern about accusations of his involvement,Martin gave him no assurances against reprisals. I findthat the interrogation tended to be coercive in the exer-cise of employee Section 7 rights and violated Section8(aXl) of the Act. I also find, as alleged, that the ques-tioning of Conder about the organizing activity of Hallcreated the impression that the employees' union activi-ties were under surveillance, further violating Section8(a)(l) of the Act.Contrary to the denials by Assembly Room ForemanJames Gunther that he ever asked any employees aboutthe Union or about their union activities, several employ-ees credibly testified that he did engage in such interro-gation. In September or late August, after employeeRhonda Bell signed a union authorization card, Gunthercame to her work station, asked whom she was for, andasked if another employee (Charlene Dusek) was for theUnion. Bell answered that she was not for the Union anddenied knowing if Dusek was. In mid-September, afteremployee Michelle Knott had signed a card, Gunthercame to her work station, talked against the Union, and"asked me if anybody had ever [given] me a union card,"and "if I signed it." She admitted being given a card, butuntruthfully denied signing it. Also in mid-September,Gunther went to employee Gregory Hope's work stationand said, "Greg I have been going around asking peoplehow they feel about the Union." Hope responded forhimself, stating, "Jim I don't rightly know right now"(although he had previously signed a union card). ThenGunther asked, "Greg do you think we could whip itlike we did the last time .... And I said I don't know."I discredit Gunther's claim that Hope said, "we willwhip it like we did two years ago." (As indicated above,Gunther did not impress me as being a candid witness.)Likewise after employee Brenda Hoggard had signed aunion card, Gunther went to her work station and askedwhat she thought about a union at the plant. She un-truthfully answered, "I never really thought about it."Hoggard later signed, at her work station, an antiunionpaper being circulated (G.C. Exh. 33) and wrote a vote-no button because she did not want to be in disfavorwith Gunther, her foreman. Gunther gave no lawfulreason for asking these employees questions about theunion activities and sympathies, and did not give any ofthem any assurances against reprisals. I find that the in-terrogation tended to coerce employees in the exercise oftheir Section 7 rights and violated Section 8(aXI) of theAct.Having found these repeated instances of coercive in-terrogation, I do not deem it necessary to rule on otherallegations of interrogation.4. Promise of promotionAbout the first week of September, as credibly testi-fied to by employee Theriac (who impressed me favor-ably as an honest witness), Foreman Puckett invited himto step outside the plant to talk for a couple of minutes.Puckett asked him if he would be interested in talkingabout the second-shift foreman's job, and stated that "ifthe second shift wasn't continued, I would be broughtback on the first shift as a foreman." Theriac said hewould be very interested, but then Puckett added, "Ifyou'll take off your [U.I.U. union] hat ...to help us todefeat the Union, I am pretty sure we can get you thisjob." Being the leading union organizer, Theriac "toldhim to forget it because I wasn't taking my hat off." Idiscredit Puckett's claim that it was Theriac who men-tioned taking off the U.I.U. hat "if he should decide totake the job." (Puckett did not impress me as being acandid witness.) I find it clear that this promise of a pro-motion if the employee would contribute to the defeat ofthe Union in the election violated Section 8(aXl) as al-leged.5. Denial of wage increaseIn September when supply room clerk WilliamAdams, Jr. (one of the Union's voluntary organizers whowas later discharged), requested his annual raise, Materi-al Control Administrator Steve Montgomery raised twoobjections: first, "we can't give you a raise right now be-cause if we do [before the election], the Union mightview that as bribery," and, second, "I don't know if thatannual evaluation [is] based on your anniversary date orfor the fiscal year." Adams said it should not necessarilybe considered bribery because he believed he was due anannual raise, and that he thought he was entitled to it onhis anniversary date (September 24, G.C. Exh. 32).Montgomery said, "I'll check and get back to you."I find that the General Counsel has not shown that theCompany would have given Adams the annual raise atthat time in the absence of the union activity and thepending election. (Adams' later request for the raise,after the election, is discussed below.)6. Solicited grievancesAfter making the coercive, plant-closure speech onSeptember 22, Board Chairman Schnadig toured theplant, talking to the employees. When he reached em-ployee Susan Brooks' work station, as she credibly testi-fied, he "asked me my name and asked me if there wasanything that he could do for me." This was in the pres-155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDence of employee Fay Francis who was not called tocorroborate or deny it. (Schnadig recalled saying only"Hello," or "How are you doing?" but Brooks appearedto have a clear recollection of the words he used.) "Weasked him for rubber mats to go down the line becauseof our feet hurting," and because Francis' legs and backwere hurting. "He told us that he would see what hecould do for us." Later Schnadig returned with PlantManager Joseph Tunstall and suggested that Brooks tellhim what they wanted. Brooks did, and Tunstall askedthe type and dimensions they wanted. After the discus-sion, Tunstall "said he would see what he could do."Schnadig recalled telling Tunstall "if there is anythingthat you can do to help her poor little feet, on this veryhard concrete floor, I thought maybe you can do it."The mats were never provided.I find that by soliciting the employee's grievances onSeptember 22 (9 days before the election) and by makingat least an implied promise to remedy the complaint sheraised, the Company violated Section 8(a)(l) of the Act.Reliance Electric Company, Madison Plant MechanicalDrive Division, 191 NLRB 44 (1971), enfd. 457 F.2d 503(6th Cir. 1972).7. No-solicitation and no-distribution ruleThe Company's corporate plant rules, which wereposted on the plant's bulletin boards and distributed tothe employees in August 1979 and thereafter given tonew employees as they were hired contained rule 31which prohibited:Solicitation of any kind during working hours, orcollecting contributions for any purpose, or distrib-uting literature of any kind on Company premises orCompany time without specific prior approval ofthe General Manager. [Emphasis supplied.]The rule remained unchanged throughout the organizingand election campaign. It was not changed until a newrule (G.C. Exh. 21) was promulgated after the October24 complaint was issued, several weeks after the election.Rule 31 obviously contains an overly broad no-solicita-tion rule, prohibiting union solicitation "during workinghours" without either limiting the prohibition to the timethe employees were actually working or stating that itdoes not apply to nonworking lunchtime or breaktime.(The no-distribution part of rule 31 is discussed later.)In Essex International, Inc., 211 NLRB 749, 750 (1974)(Chairman Miller and Member Kennedy; Member Pen-ello concurring; Members Fanning and Jenkins dissent-ing), a distinction was made between valid no-solicitationrules during "working time" and invalid "workinghours" rules which, "unless their impact on lunch andbreaktime is clarified," unduly restrict employees' rightsto engage in union solicitation during their nonworkingtime. The majority opinion held that "a rule prohibitingsolicitation during 'working hours' is prima facie suscepti-ble of the interpretation that solicitation is prohibitedduring all business hours and, thus, invalid," but that theemployer could cure the ambiguity by showing throughextrinsic evidence that "the 'working hours' rule wascommunicated or applied in such a way as to convey anintent clearly to permit solicitation during breaktime orother periods when employees are not actively at work."Ibid. Member Penello, concurring, agreed with the dis-tinction but set forth in his separate opinion "what I be-lieve an employer must do in order to satify his obliga-tion to clarify rules which make reference to the term'working hours."' He indicated he was unwilling to con-sider such subjective considerations as employee under-standing of a rule in determining its validity, but "willrequire that the clarification of a facially invalid rulemust come from the employer alone, either by a writtenor an oral explanation to all employees." (Emphasis sup-plied.) He explained, "Any other course would place anemployee in the position of having to test the rule inorder to determine its application. Such a course, in myopinion, would inhibit employees and restrict their rights...to engage in union solicitation. ..during their non-working time." Id. at 751-752. Although dissenting to adistinction being made between "working time" and"working hours" rules, Members Fanning and Jenkinsjoined with Member Penello (making a three-membermajority) in requiring more than subjective consider-ations of employee understanding. They stated in theirdissenting opinion that an employer who does not intendthat a rule include "all time from the beginning to end ofa work shift including paid breaktime, lunchtime, andcleanup time" can "easily incorporate in the statement ofthe rule a disclaimer that the restriction on organization-al activities is intended to apply to such time. His failureto do so necessarily imposes on employees the risk ofviolating the rule if they engage in such activities duringsuch times that rule may not lawfully, but arguably does,reach. Imposing such risk upon employees is itself an in-terference with their exercise of Section 7 rights." Id. at753. (I note that recently in T.R. W. Bearings Division, 257NLRB 442 (1981), the Board held that "rules prohibitingemployees from engaging in solicitation during 'worktime,' or 'working time,' without further clarification,are, like rules prohibiting such activity during 'workinghours,' presumptively invalid," overruling Essex Interna-tional to that extent.)In the present case, the Company decided to strictlyenforce rule 31 insofar as it applied to union solicitationduring actual working time, but not to enforce it duringthe 30-minute lunch period and the 10-minute morningand afternoon breaks. Thus, Foreman Puckett testifiedthat, in applying rule 31, nobody could do any soliciting"on the hours they were supposed to be at the work sta-tion," but could on "their breaktime, lunchtime, beforeand after work." However the Company did not clarifythe rule, either verbally or in writing, to advise all em-ployees that the no-solicitation rule 31 was confined totime the employees were actually working, or that therule-which had been distributed and posted on the bul-letin board-permitted soliciting for the Union duringlunch and breaks.Meanwhile, the Company was carrying on a vigorous,one-on-one, antiunion campaign during working time. Astestified by Foreman David Williams, "It was difficult totry to do the job and make the rounds and get all thisdone ...because there was a certain amount of infor-156 SCHNADIG CORPORATIONmation that we were trying to get across [to the employ-ees], to each one each day." Except for discussing theUnion, there admittedly was no rule against the employ-ees talking on the job as long as it did not interfere withwork. Foreman Danny Stone testified that "As long asmy people stay productive I don't care what they talkabout," but that the employees in all departments werenot permitted to talk about the Union during workingtime. (The General Counsel argues in his brief that theno-solicitation rule "was discriminatorily enforced."However, the first complaint alleges only that the overlybroad no-solicitation rule was promulgated and main-tained. There was no allegation of discriminatoryenforcement and I find that issue is not before me.)It is well established that "The mere existence of anoverly broad rule tends to restrain and interfere with em-ployees' rights under the Act even if not enforced,"Staco, Inc., 244 NLRB 461, 469 (1979), and that therule's mere existence tends to "inhibit the union activitiesof conscientious minded employees," Custom Trim Prod-ucts, 255 NLRB 787 (1981). Moreover, I infer that theCompany's maintenance of the overly broad no-solicita-tion rule 31, prohibiting union solicitation "during work-ing hours" for the entire period of the election campaignwithout the impact of the rule on lunch and breaktimebeing clarified, while at the same time carrying on its an-tiunion campaign during working time, had a severe ad-verse effect, inhibiting the employees in the exercise oftheir Section 7 rights. I therefore find, as alleged in thefirst complaint, that the Company coercively maintainedthe overly broad no-solicitation rule in violation of Sec-tion 8(a)(1) of the Act.Concerning the no-distribution part of rule 31, it wasoverly broad inasmuch as it prohibited the distribution ofunion literature on company premises without prior ap-proval of the general manager. Although the Companydid generally permit employees who ignored the rule topass out union literature on the Company's premiseswithout permission, it did not announce verbally or inwriting that the rule was rescinded or that they were en-titled to exercise this right. I find that the Company, bymaintaining the overly broad no-distribution rulethroughout the election campaign, coerced the employ-ees in the exercise of their Section 7 rights in violation ofSection 8(a)(1) of the Act, even though the rule was gen-erally not enforced against those willing to ignore it.Custom Trim Products, supra.There was one occasion, on September 22, when oneof the supervisors restricted the distribution of union lit-erature on the plant premises, outside the timeclock doorentrance. It is undisputed, as assembler Darlene Bakercredibly testified, that before work on that date FinishingRoom Foreman Robert Bloyd stuck his head out thedoor and told her not to pass out the union leaflets (G.C.Exh. 18) there, "that not even a nonunion employeecould pass out any leaflets there, they had to be 18 feetaway from the factory." At the time, the Company waspassing out much of its literature in the working areaduring working time, yet it was objecting to Baker pass-ing out union literature on her own time on companypremises where a large number of employees could bereached when they were entering the plant. Baker leftthe company sidewalk and went to the end of the drive-way, but then returned when told by the U.I.U. generalorganizer that Bloyd had acted unlawfully. Later thatmorning when she told Bloyd he had violated Federallaw, he did not retract what he had told her but said,"Yeah, that's what lawyers are for," and anyway, "Re-member I asked you to move, I didn't tell you." I findthat Bloyd's conduct (which he did not retract) inhaving her move from the company premises outside theplant entrance tended to be coercive in the exercise ofemployee Section 7 rights, and violated Section 8(a)(1)of the Act.8. Other alleged coercive conductThe first complaint alleges that the Company discri-minatorily restricted employee Loyal Poore to his workstation and other employees to their departments unlessthey had permission to leave the area 'or department.However, one of the above-mentioned corporate plantrules, which had been posted and distributed to the em-ployees, was rule 28 which prohibited "Leaving depart-ment or work station ...without prior permission ofsupervisor." (G.C. Exh. 5.) The evidence supports theCompany's defense that "A number of Mill Room em-ployees, particularly Loyal Poore, were disregarding thisrule and had been observed by the production manager,Ken Martin, wandering around the plant when theyshould have been in the mill room working." One of themill room employees, press operator Muensterman,frankly informed Plant Manager. Tunstall in a conversa-tion before the election that there was a problem withemployees "running around talking and not doing theirjob." I agree with the Company that it did not violatethe Act by reminding employees, individually and in agroup meeting, of the obligation to comply with the rea-sonable rule designed to ensure satisfactory production. Itherefore find that these allegations must be dismissed.The complaint also alleges that a total of five supervi-sors, on various occasions in August and September,"kept under surveillance" the employees' union activities.These allegations refer to the supervisors' watching theemployees distribute union literature. However the evi-dence shows merely that the supervisors were observingthe open, public distribution of both prounion and an-tiunion literature outside the plant. There is no evidencethat any of them took any notes or made any lists. TheBoard had held that "[u]nion representatives and em-ployees who choose to engage in their union activities atthe Employer's premises should have no cause to com-plain that management observes them." Porta SystemsCorporation, 238 NLRB 192 (1978). I therefore agreewith the Company that its conduct did not constitute il-legal surveillance, and find that these allegations must bedismissed.The complaint further alleges that Foreman Gunther"gave antiunion literature to an employee to distribute tothe Respondent's employees." Although denied by Gun-ther, the credible evidence shows that Gunther was seengiving some antiunion literature (G.C. Exh. 16) to em-ployee Deborah Brown in the office, and that she there-after began distributing it with employee Anna Bloyd,157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe wife of Foreman Bloyd, at the plant entrance. How-ever the evidence does not reveal whose idea it was todistribute the literature, who prepared it, or whetherthere was any coercion involved. Under these circum-stances, I find that the General Counsel has failed toprove that there was any interference with the exerciseof employee Section 7 rights. I therefore find that the al-legation must be dismissed.9. Alleged discriminatory discharge of Rick PooreThere is a direct conflict in the testimony concerningthe circumstances of mill room employee Rick Poore'sdischarge on August 1.According to Mill Room Foreman Chester Puckett,about 9 a.m. he assigned Poore the cutting of two curioshelves at a time on the DeWalt radial arm saw, withoutthe assistance of an off-bearer. About an hour later henoticed that Poore was cutting one board at a time; "Itold him we needed to cut two boards. It's not that hardand we need more production." Poore said he was tired,and "I told him if he couldn't cut two boards, I'd getsomebody else to cut two boards and he said that hecould." Shortly after lunch, about 12:15, he again ob-served Poore cutting one board. He said, "you're goingto have to run two boards because we need the produc-tion." About 1:15 Poore was again cutting one board at atime and Puckett said, "I can't work you like this ...they cut two boards last night, and I've got to have twoboards cut ...I've got a schedule to meet." Poore re-sponded, "Hell, I'm tired." Puckett said he was tired too,"I want you to get your card and I'll get your check andI'll get somebody that can run the job efficiently." Pooreasked if he was fired; Puckett said yes; Poore said, "ifyou just let me stay I'll go ahead and run it. .... I canrun as much as anybody can;" but Puckett said it wastoo late, "I'd already given him enough time." Puckettthen assigned another operator to cut the shelves, for therest of the day without an off-bearer and with an off-bearer the following day.According to Poore, however, he was cutting twoboards from the time he was assigned until he was sum-marily discharged about 1:45 p.m. He testified that heasked two or three times for an off-bearer, that Puckettsaid no, and that, although he was cutting two boardsthe entire time, Puckett came back to the job and said"You're fired." Poore asked why and Puckett said "youshould cut two boards at'a time," which he said he did.Poore and his father, Loyal Poore, actively assistedemployee Theriac in the union organizing campaign, andthe Company was aware of his union support. The dayafter Poore's discharge, as Theriac credibly testified,Theriac told Puckett "you got two men doing the jobyou had Rick doing," and Puckett said, "I know." Ther-iac asked, "Don't you think you are leaving yourselfwide open?" or something to that effect, and Puckett re-sponded, "Yeah I am but that is the way they want it."The General Counsel contends that the alleged causefor Poore's discharge was a pretext, and that Poore wasin fact discharged because of his union activities toquelch the tide of union activity springing from the millroom. The Company contends that Poore's dischargewas unrelated to any union activities and resulted solelyfrom his failure to follow the instructions of his supervi-sor.Although I cannot credit much of Foreman Puckett'stestimony (particularly his claim, contrary to other cred-ited testimony, "We seldom have an off-bearer on theradial arm saw" when cutting two boards), I do not be-lieve Poore's testimony that he was cutting two boardsthe entire time that day. It does not ring true that if hehad been, Puckett would have summarily dischargedhim, accusing him of cutting single boards. I thereforediscredit that part of Poore's testimony as being a fabri-cation. It appears that Puckett's statement to Theriac thefollowing day, that he realized the assigning of the workto two employees was leaving himself wide open (to adiscrimination charge) but "that is the way they wantit," raises considerable suspicion about his motivation fordischarging the union organizer. I find, however, thatthe comment is sufficiently ambiguous not to be conclu-sive and that the General Counsel has failed to make aprima facie case that the discharge was discriminatorilymotivated. I therefore find that the allegation of discrimi-natory discharge must be dismissed.C. Alleged Conduct After the Election1. The circumstancesOn October 2, the day after the election, Plant Man-ager Tunstall held an employee meeting and announceda number of unilateral changes in working conditions atthe plant. On October 7, the Union filed timely objec-tions to the election.It soon became apparent that the Company was con-cerned about winning a second election if the first elec-tion were set aside.On Friday, October 10, Foreman Gunther had a finalconversation with employee Brenda Hoggard who hadbeen notified that week that she was being recalled toher former job at Whirlpool in Evansville (across theriver from the Henderson plant). She is the employeewhom Gunther had coercively interrogated and threat-ened with plant closure, as found above. She had ex-pressed to Gunther her dislike for driving across thebridge in the wintertime.Indicating the Company's concern about the election,Gunther went to where she was taking a smoking breakoutside the plant entrance. It is undisputed that "Heasked me would it be all right if he kept my name ...on the employment records for two or three dayslonger," explaining "he didn't know for sure but some-thing might come up over the vote." (That Friday, Octo-ber 10, was her last day at work. I note that the compa-ny records (G.C. Exh. 32) reflect that Hoggard "Quit10/12/80," 2 days later as Gunther mentioned.) As hefurther credibly testified, Gunther "mentioned a vote"and "asked me would I come back to vote, if theyshould hold another one." It is obvious that the Compa-ny was seeking a "no" vote. As found above, Hoggardhas signed a union authorization card, but before theelection she had signed an antiunion paper and hadbegun wearing a vote-no button.158 SCHNADIO CORPORATIONIt is in this setting that I first consider the allegationsthat the Company thereafter discriminatorily laid offand/or discharged four of the voluntary organizers onthe Union's in-plant organizing committee and one otherunion supporter.2. Discharge of union organizersa. Thomas MuenstermanOn three occasions in September, high frequency pressoperator Muensterman had rebutted the efforts of PlantManager Tunstall and Foreman Puckett to persuade himto forsake his union organizing and be on the Company's"team." Muensterman was not only on the circulated listof voluntary organizers (G.C. Exh. 10), but he also waswearing a U.I.U. hat and passing out union literaturealmost daily at the time.Earlier that summer Puckett had awarded Muenster-man the operator job over several other bidders because(in Puckett's words) "He was a very conscientiousworker, he showed a lot of ability," and "I thought hewould be the right man" for the high production job.Muensterman (who had had 1-1/2 years of college) hadproved to be a good operator. He had never been disci-plined, and Puckett testified that he had never done anybad work before.Before Muensterman's discharge on November 20, ashe credibly testified, he and the other press operator,Willie Hannebauer, had been having trouble runningchipboard tabletops and both had been complaining toPuckett. The presses apply pressure to the corners of thetabletops (shaped like a picture frame), and apply anelectrical charge to speed dry the glue in the joints. Oneof the problems was that the corners were fitted withdowel pins, and some of the dowel holes (cut on an oldBell miter drill saw which had to be adjusted "constant-ly" were misaligned, resulting in corners not being flush.Puckett had replaced the rubber mallets, previously usedby the two operators, with heavier steel hammers toassist them in smoothing the corners; but in using theheavier hammers, both operators had cracked some ofthe tabletops. On November 19, when he and Puckettwere discussing the problems, Muensterman mentionedto Puckett that Hannebauer (who had 18 years of experi-ence and who was operating a larger press) had alsobeen cracking some of the tops. (Hannebauer did not tes-tify.)Early the next morning, November 20, Muenstermanwas having the same problem again with the misaligneddowel holes. As he credibly testified, "Mr. Puckettwalked up to me and he said if you can't run the ma-chine any better than this we'll get someone else to runthe machine and I said it sounds like a great idea to me."(Emphasis supplied.) He proceeded to tell Puckett aboutthe misalignment problem, because "We had 5000 [table-tops] we had to get out by the end of the month." ButPuckett told him, "Go home," and escorted him out ofthe building. Muensterman was "pretty frustrated" thenext day about what had happened and took the day off.When he went for his check the following day and askedif he was fired, he was given two paychecks, indicatingthat he was. (The Company attacks Muensterman'scredibility, but he impressed me by his demeanor on thestand as being a most conscientious witness, doing hisbest to recount accurately what happened.)I do not believe Foreman Puckett's account. Heclaimed that there had not been any problems with thedowel pins fitting properly; that Muensterman had pro-duced 40 tops an hour the day before but only 12 tops in1.4 hours that morning (whereas Muensterman crediblytestified that he had been averaging 60 to 80 tabletops aday); that Muensterman had not mentioned a probletnwith dowel pins the day before; and that he was neveraware of operator Hannebauer cracking any tabletops.According to Puckett, he asked Muensterman thatmorning if he was having problems and Muenstermansaid he did not want to tear the tops up. "I told him Ididn't want him to tear them up but I wanted him tobuild some and if he couldn't do it, I would get some-body that could." Puckett then claimed, "He threw hishammer into the press [credibly denied by Muensterman]and told me to get someone. I said okay you're fired, getout of the way I will get somebody else." Later Puckettclaimed that Muensterman "said that is all I am going todo and he threw the hammer into the press." Whenasked why he discharged Muensterman, he claimed,"For throwing the hammer in the press and saying getsomeone else because I am not going to build anymore."(I note that the company records reflect that Muenster-man "Quit 11/20/80" (G.C. Exh. 32).)Based on all the evidence and circumstances, I findthat the Company was looking for pretexts for discharg-ing the union organizers to assure a victory in any rerunelection, and that Foreman Puckett seized upon Muen-sterman's response (that "it sounds like a great idea" toget someone else to run the machine) as such a pretext. Ifurther find that Puckett fabricated the claims thatMuensterman threw the hammer into the press and thathe refused to build any more tabletops, in an endeavor toconceal the discriminatory motivation for discharginghim. I therefore find that the stated reasons for the dis-charge were pretexts and that the Company discrimina-torily discharged Muensterman on November 20 to dis-courage union membership in violation of Section 8(a)3)and (1) of the Act, as alleged in the April 16 complaint.The Company contends in its brief that the piecemealmanner in which the pleadings were issued in this casecaused such confusion that it was not given fair notice ofthe issues to be litigated, and that therefore the entirecase should be dismissed. This contention obviously hasno merit. The Respondent carefully answered the allega-tions, despite the fact that they were contained in sepa-rate documents.b. William Adams Jr.(l) His union activityIt was common knowledge that supply room clerkAdams was one of the strongest union supporters at theplant, as testified by Material Control AdministratorSteve Montgomery. He continued his union support afterthe election.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to being a voluntary organizer on theUnion's organizing committee, Adams was a witness forthe Union at the hearing in the representation case andone of the union observers at the election. He handedout and collected union authorization cards and distribut-ed union literature. He wore a U.I.U. hat, and began inlate June or early July wearing a union T-shirt daily.After the election he continued supporting the Union,wearing the union T-shirt bearing the message, "BeWise, Organize."(2) Denial of wage increaseOn October 3, the second day after the election,Adams again asked his supervisor, Montgomery, for theannual raise which he claimed was due on his anniversa-ry date (September 24) and which Montgomery hadpromised to check on, as discussed above. This timeMontgomery raised no objection other than the unionactivity and election. As Adams credibly testified, heasked, "Now that the election is over, what about myraise?" Montgomery responded, "Things are pretty muchthe way they were ...the voting [is] yet to be certified.And so we are still pretty much the same as we were."Similarly Montgomery testified that when Adams men-tioned the raise after the election, "I told him again thatuntil the election was certified, we couldn't do anythingbecause it could be misconstrued and be used against us."The General Counsel contends that the Company re-fused to award the benefit solely because of the electioncampaign and violated Section 8(a)(1) and (3) of the Act.The Company contends that Adams was not entitled tothe annual raise because he had not been in his positionfor the entire year (having become the supply roomclerk in May) and because of his absenteeism. I find theCompany's contentions to be afterthoughts. Montgomerysaid nothing about such an interpretation of the Compa-ny's wage policy (G.C. Exh. 48), at the time and, con-trary to Montgomery's discredited claim, he had nevermentioned Adams' absenteeism in connection with theannual increase. I agree with the General Counsel andfind that the Company's October 3 denial of Adams'scheduled annual wage increase, solely because of theemployees' union activity in seeking recognition of theUnion through the election, violated Section 8(a)(3) and(1) of the Act.I note that Foreman Puckett testified that one of theemployees in a departmental meeting in his office askedabout a raise, and that he said "as long as there is a unioncampaign, there won't be any raises for anybody." TheGeneral Counsel's brief contends that telling employeesthey are being denied a wage increase solely for thatreason is coercive and violates Section 8(a)(l) of the Act.However such an allegation was not made in any of thecomplaints, and I find that that issue is not before me.(3) His dischargeOn October 22 Adams had an unexcused absence, hisfirst since he became a supply room clerk in May. OnOctober 24 his supervisor, Montgomery, gave him awritten warning for excessive absenteeism. Although hehad only one unexcused absence since May 1, he had atotal of 14 excused absences during that period -of time.(Adams' personnel file contained notes or slips (G.C.Exh. 56) from a lawyer for appearance in court, from hisdoctor for illhesses of himself, his wife, and his daughter,and from the hospital.) On October 30, Montgomerygave him his 15th excused absence, for tests at the hospi-tal and doctor's treatment. I find that the General Coun-sel has failed to prove that the October 24 disciplinarywarning was unlawfully motivated.Bruce Williams, the former acting plant manager,became Adams' supervisor on November 3. The nextday, November 4, Adams was absent 4.5 hours. When hearrived at the plant with a slip from his doctor, he ex-plained to Williams he had tried to correct his attend-ance but this was something unexpected. As Adams cre-dibly testified, Williams "said my absenteeism had to becorrected," that Adams' excuses had always been goodin the past, but "even good excuses turn bad after awhile." Adams agreed to try to correct the attendanceproblem.After this conversation, Adams' attendance sharply im-proved. As testified by Williams, in the next 4 months(from November 4 to March 2) he found no fault withAdams' attendance except for his absences on December11 and February 25. On both occasions Adams was ill:on December 11 from an adverse reaction from a penicil-lin shot, and on February 25 when he was too sick tocome to work.As credibly testified by Adams, who impressed me asbeing an honest witness, he and Williams "talked on acasual type basis" when he returned to work on Decem-ber 12. Williams asked what was wrong with him yester-day, and he said he was sick from the penicillin shot.Williams asked about his part-time job (working a maxi-mum of 35 hours a month on apartment maintenance)and said Adams had been looking pretty tired the daybefore. Williams again cautioned him about his absentee-ism and said it was not acceptable. Adams positivelydenied ever telling Williams he had been too tired tocome to work. He was also positive that Williams "neversaid I would be dismissed," but "just said any of my ex-cuses were not any good."Between that time and Adams' next unexcused absence2-1/2 months later, Plant Manager Tunstall and ForemanStone had decided to hire new employees rather thanrecall two other union organizers who had been "laidoff," as discussed below.Beginning the last week in January, the plant went ona 4-day week, and the plant was closed the entire secondweek of February. It was during this slow period whenAdams was next ill on Wednesday, February 25. Hecalled in about 6:45 a.m. and left a message for Williamsthat he was sick and that if he felt better by noon hewould come in. The next day Williams asked him wherehe was, "And I told him I was home sick and he didn'task if I had gone to the doctor, I just told him I did notgo to the doctor, but I had had a refill on a prescriptionI had got prior to that, and that was all that was saidabout it."The plant was closed again that Friday. At quittingtime Monday, March 2, Williams called Adams to the160 SCHNADIG CORPORATIONoffice and said "since you missed Wednesday ...I amsorry I [have] to fire you." Williams said he had done agood job when he was there but "nobody does a goodjob when they're not here." Williams did not give him adischarge slip, and said nothing about having previouslygiven him a final warning or having placed any disciplin-ary memos in his file.(4) The Company's defensesWhen called as a defense witness to explain his reasonsfor discharging Adams, Material Control AdministratorWilliams relied on two memos which he had placed inAdams' file, but he did not testify when he had placedthem there. The General Counsel contends that the firstone, dated November 2 (G.C. Exh. 55b), was a fabrica-tion. I agree, and find that it was written and inserted inAdams' file at some later date. Williams positively testi-fied that he had a conversation with Adams on that date,but Williams had recalled the wrong date whenever hewrote the memo. November 2 was a Sunday, when theplant was closed.I find that the December 12 memo (G.C. Exh. 55c)was also fabricated. It states that Williams talked toAdams on December 12 about the December 11 absence,that "he explained he was working another job in theevenings (part time) and he was so tired he could notmake it in," and concluded: "In view of Bill's pastrecord I told him he would be dismissed the next time hehad an unexcused absence." (Emphasis supplied.) Thus,according to this defense, Adams had given Williams atoo-tired-from-other-job excuse for missing work on De-cember 11 without being fired at once, and Williams hadplaced a final warning in the file without giving Adams acopy. Williams testified that Adams said "he was just tootired to come to work because he was working anotherjob and worked late on it, and I just said no more unex-cused absences or you're discharged." (Emphasis sup-plied.) Williams did not impress me favorably as a wit-ness and I discredit this testimony.Williams claimed on the stand that he did not recallany discussion with Adams on Thursday, February 26,about his February 25 absence, although the dischargeslip (G.C. Exh. 54), whenever it was prepared, statedthat Adams "returned the following day & said he wassick but did not have a Doctors excuse." Williams testi-fied that he waited until Monday to discharge Adams be-cause Plant Manager Tunstall was out of town Thurs-day. Finally he answered, "Absolutely," when asked bycompany attorney Schiff: "And it's your testimony thatduring your previous discussions with Bill prior to hisFebruary 25 absence, that you had explained to him thatany more absences would result in his dismissal?" Wil-liams appeared willing to give whatever testimonywould help the Company's cause.I do not doubt Williams' testimony that he waiteduntil Monday to get Plant Manager Tunstall's approvalto discharge Adams. (Tunstall was also involved in theDecember 5 "layoff" of two other union organizers,Conder and Brooks, and he had been personally rebuffedby union organizer Muensterman before Muensterman'sdischarge.) However, Williams knew that Adams wassick and had not gone to a doctor; Williams did not askto see the prescription refill; Adams had sharply im-proved his attendance; and 2-1/2 months had elapsedsince Adams missed work because of the adverse reac-tion to penicillin. It was under these circumstances that Ifind the Company fabricated the final warning memo forAdams' file, without offering any explanation for notgiving him a copy. I further find that the Companyseized upon Adams' absence as a pretext, and discrimina-torily discharged him to continue ridding the plant of theunion organizers to assure a victory in any rerun elec-tion. I therefore find that the March 2 discharge, and theplacing of the spurious November 2 and December 12disciplinary memos in his file, violated Section 8(a)(3)and (1) of the Act.3. "Layoff" of union organizers and supportera. Layoff or dischargeBecause of slow business, Plant Manager Tunstall de-cided to lay off employees on December 5. In the pack-ing department where six employees were included inthe layoff, Tunstall and Packing and Shipping ForemanStone decided to "lay off," out of order of seniority, thetwo remaining union organizers in that department, upfit-ter Richard Conder and packer and upfitter SusanBrooks, and a union supporter, repair parts filler andglass packer Mary Stevens. I note that about a weekbefore the election, Stone had indicated his concernabout the union organizing in his department. He toldStevens "that it looked bad [for] him because almost allof his employees had signed a union card. Two otheremployees in that department had been union organizers,James Hall and Micheal Baker (G.C. Exh. 10), but theywere no longer employed. (The company records showthat Hall quit October 30 and Baker was discharged Sep-tember 4 (G.C. Exh. 32).) Since the layoff, the Companyhired five new employees in the packing department, onFebruary 3, 5, 17, and 25 and March 2, but it did notrecall Conder, Brooks, or Stevens.On December 5 the three employees were told theywere being laid off. The evidence is clear, however, thatthe Company had no intention of ever recalling them.The evidence discloses that the Company made an un-announced decision not to recall the laid-off employees,while at the same time making a maneuver which, inconnection with a wage reduction, would enable it toclaim that it believed the laid-off enployees would notwant to return to work. Adopting the "1981 Rate Scale"(G.C. Exh. 42), effective January I (replacing the oldwage scale and grades), the Company changed wages,placing the job titles in seven instead of five wagegrades. (The rate ranges for the lowest two grades werereduced, In grade I from S3.78-$4.62 to S3.35-S3.65 andin grade 2 from $3.93-S5.31 to S3.65-S4.05, and the raterange for the highest grade was changed from S4.30-S8for the old grade 5 to $6-S6.80 for the new grade VII.)The Company then took the action to justify its not re-calling the laid-off employees. It permitted all of the em-ployees then on the payroll to retain their current wagerates unchanged, but it decided that the laid-off organiz-er and union supporter must return under the lower161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage scale. It did so, despite Tunstall's admission at onepoint that if the laid-off employees had a good workrecord, "we'd be better off to have them than somebodybrand new."Tunstall would not admit that he had decided not torecall the laid-off employees. He testified:Q. In other words, are these people really laidoff, or are they terminated, Mr. Tunstall? The wayyou talk, I'm not sure.A. They're laid off-not terminated.... It's notthat we didn't want to call them back, we felt likethey just wouldn't take it-the lower wage.Foreman Stone was more candid. Having rejected em-ployee Brooks' offer to return at the lower wage, he ad-mitted that the Company had decided not to recall thelaid-off employees:Q. Why did you hire someone new before yourecalled Rick Conder to work?A. Because after conferring with Joe Tunstall asto whether or not we would be calling anyone backwe decided that it was probably in our best interestthat we did not call any of the people back. We hadchanged our wage scale and they would be comingback at a much lesser wage.Q. And why was this that you and Mr. Tunstallagreed not to recall any of those people who hadbeen laid off?A. Because we were trying to get our plant setup with where the people as they come in theywould be starting at less money ....However, it is undisputed that he concealed this decisionfrom the laid-off employees at the time. In February,when Brooks went to the plant and inquired a secondtime about being recalled, she asked Stone why theywere hiring new employees "if we were all on laid-offstatus and hadn't been called back." Concealing the truthfrom her, he responded that he did not know that theyhad not been called back. He then claimed "that theywere bringing some of them back at minimum wage,"and "I told him that if they called me back at minimumwage that I would come back, that it was better than'un-employment." Brooks was still not recalled.I find that the Company was discriminatorily motivat-ed in reducing the wages of Conder, Brooks, and Ste-vens, then treating them as discharged.b. Richard ConderUpfitter Conder had rebuffed Foreman Stone's effortsto persuade him to vote for the Company and had in-stead signed the Union's list of voluntary organizers, dis-tributed union literature in the smoking area of the pack-ing department, passed out union cards, wore a union T-shirt, and since September continued to wear a U.I.U.hat.It was on September 5 when Stone interrupted Conderand other packing department employees at their workand passed out Plant Manager Tunstall's September 4 an-tiunion letter (G.C. Exh. 31, detailing the U.I.U. andlocal's income and expenses and concluding by askingwhat the Union could guarantee them for their money"other than dues, fees, assessments, possible strikes andfines?") for them to read before resuming work. Whilediscussing the leaflet with Conder, Stone "asked mewhat could a union do for me that the company has notalready done, that the company [gave] me a job and ev-erything." Instead of being evasive or indicating supportfor the Company in its one-on-one campaign, Conder re-sponded, "I [will] spend my money any way I want to, itis my money." He later became a voluntary organizer.It was obvious before December 5 that the Companywas laying the groundwork for discharging him, by issu-ing him a disciplinary warning on November 4 and a 3-day suspension on November 7. At the time, as admittedby Plant Manager Tunstall at the hearing, Packing Fore-man Stone "needed all the extra help he could get" towork overtime, upfitting and packing the last contract ofcurio tables. Stone admittedly would go to other depart-ments and ask for volunteers.Stone was aware that Conder and his father wereriding to work with an employee in another department,and that Conder had no way of getting home if heworked an hour overtime with the other packing depart-ment employees unless Stone would permit the driver·also to work overtime. (The packing work was un-skilled.) Stone was permitting the wife of one packingdepartment employee to work overtime with her hus-band, in order that she would not have to wait in theoffice for him before going home together; yet Stone ad-mittedly did not offer an opportunity to work to thedriver of the car in which Conder was riding to make itpossible for Conder to have a way home, 30 miles away.Conder explained the situation to Foreman Stone to noavail. Rather than be stranded at the plant without aride, Conder rode home without working the assignedovertime. Stone wrote him a written warning on Novem-ber 4, stating that Conder refused the overtime "due tolack of transportation. You are obligated to your job.Transportation is not our problem." On November 7Stone gave Conder a 3-day suspension, with a "Finalwarning. Reoccurrence means dismissal." (G.C. Exh. 29.)That Saturday, November 8, Conder's father was able toborrow a car, but Stone refused to permit Conder towork the assigned Saturday overtime because of the sus-pension (extending the suspension to 4 days).Conder filed a grievance, complaining about the unfairtreatment and the fourth day of the suspension, and stat-ing that "arrangements are made for other car pool em-ployees, for all to work over." Stone took the grievanceand returned it the same day with both his and Tunstall'sanswers. Stone's answer on the grievance stated thatConder "was treated more than fair. He is obligated tohis job. This means that if he is needed to work over-time-Transportation is his problem-NOT OURS.Prod. problems schedule overtime. Not employee carpools. His record speaks for itself." (G.C. Exh. 30.)Without giving Conder the opportunity to be heard in ameeting first with the production manager and secondly162 SCHNADIG CORPORATIONwith the plant manager, as required in steps 2 and 3 ofthe Company's grievance procedure (G.C. Exh. 52),Tunstall stated in his written response, "I feel that Mr.Stone had justification for his action with this employee.We do not favor any employees in enforcing our policies& procedures."After considering all of the circumstances, I find thatthe Company issued the warning and suspension becauseof Conder's union activity and to lay the basis for a dis-criminatory discharge, thereby violating Section 8(a)3)and (I) of the Act.When asked why he chose Conder for layoff, ForemanStone testified, "I had just [gone] through a period ofsome stiff disciplinary action on Rickey due to his failureof responsibility toward his job obligation. Also I hadhad a lot of trouble keeping Rick productive, he had atendency to wander off from his job" and he took a lotof supervision. I find that the first reason was for a dis-criminatory purpose, and the other purported reasonswere mere makeweight, referring to his early employ-ment in the department and his conduct during the elec-tion campaign. I therefore find that the Company's selec-tion of Richard Conder for layoff of December 5 and itsdecision not to recall him were discriminatorily motivat-ed, to rid the plant of another union organizer, andtherefore violated Section 8(a)3) and (1) of the Act.c. Susan BrooksVoluntary organizer Brooks assisted in the organizing,wore a U.I.U. hat daily, distributed union literature, andserved as union observer at the election. At that time shewas working in the assembly department under ForemanGunther, with whom she had an argument when he en-deavored to turn her against the Union. This was onAugust 19, the date of one of Plant Manager Tunstall'santiunion letters (G.C. Exh. 34), accusing the Union ofmisleading the employees). Gunther gave her a copywhile she was working on the assembly line, asked herwhy she supported a union, and talked against theUnion. She argued with him and told him how beneficiala union would be.About the first or second of November, Brooks wastransferred to the packing department where she workedas a packer and upfitter. On December 5, Gunther wasshorthanded in the assembly department and Brooksworked there on the line that day. About 3 o'clock shewas called to Packing Foreman Stone's office and laidoff. As she credibly testified, Stone said he "was toldthat he had to lay me off," and "that it was not of hischoice and if it had been" his choice, "I probablywouldn't" have been.Claiming at the hearing that he had chosen her forlayoff, Stone testified that as he went through her pastabsentee record "I noted that she had a real bad attend-ance record and it was based on that that I decided tolay her off." However, he did not mention her attend-ance at the time of her layoff or at either time when shewent to the plant and inquired about when she would berecalled. While working in Gunther's department shehad been absent many times in connection with maritalproblems (visiting her lawyer or attending court in con-nection with a divorce, restraining order, child supportfor a handicapped child, etc.), and had had a number ofexcused absences for medical care for herself and obtain-ing assistance for the child. Because Stone admittedlyhad not raised any attendance problem with her beforeher layoff and never mentioned her attendance after-wards, I infer that he regarded the causes for her ab-sences to have been largely in the past.Having found, as credibly testified by Brooks, thatForeman Stone said at the time that he was "told that hehad to lay" her off, I infer that Plant Manager Tunstall(who was involved in the decision to discriminatorilydischarge or lay off other union organizers) did notmerely approve Brooks' layoff (as Tunstall and Stoneclaimed at the hearing) but was the one who directedStone to lay this union organizer off along with unionorganizer Conder. I further find that the Company reliedon Brooks' past absenteeism as a pretext for the layoff,despite Stone's preference not to lay her off out of orderof seniority. I therefore find that the Company discrimin-atorily laid Brooks off and refused to recall her becauseshe was a union organizer, in violation of Section 8(aX3)and (1) of the Act.d. Mary StevensStevens was not a union organizer, but the evidenceindicates that during the election campaign she was in-volved with organizer William Adams in suspected unionactivity, that the Company knew she had signed a unioncard, and that it suspected that she was violating the no-solicitation rule in campaigning for the Union while re-fusing Foreman Stone's request that she join other em-ployees in handing out antiunion leaflets.In September, when Stone was complaining "that itlooked bad [for] him because almost all of his employeeshad signed a union card," she told him she had signedone "but that wasn't reason that I had to vote for theUnion." However, she had not been willing to join incampaigning against the Union. One morning after Sep-tember 17, Stone asked her to go out to the parking lotand help hand out some hand-written leaflets "and Ididn't go out there." (This is not alleged as a separateviolation.)On September 17 Adams (one of the "strongest unionsupporters" who was discriminatorily discharged March2, as found above) went to Stevens' work station to reada company leaflet Foreman Stone had passed out and totalk with Stevens about work (regarding some brokenglass). Stone saw them talking and suspected that Ste-vens was violating the no-solicitation rule. Later in theday he called her to the office, said he did not want herand Adams talking, that "he figured that we were talkingabout the Union and ...he didn't want us talking unionon company time." Adams overheard Stevens tell an-other employee what Stone had said and filed a griev-ance, complaining that "Foreman Danny Stone restrictedthe free and normal line of communications between hispacking dept, employees and the storeroom clerk, due tosuspected union activity or talk." Although this contro-versy was soon settled the next day, with Stone explain-ing to Adams that "as long as it is work related there isno restriction on conversation," I infer that this episode163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabeled Stevens as a union supporter, who the Companybelieved was spending working time campaigning for theUnion. (I find that the misunderstanding on Stevens' partdoes not support the allegation in the first complaint thaton September 17 the Company "restricted its employeesfrom talking to their fellow employees.")At the time of the December 5 layoff, Stevens' serv-ices were, needed. She was the only repair parts orderfiller (with the responsibility to ship customers' substituteparts), and her other primary responsibility was packingglass. During the last 2 weeks of her employment, shewas unable to fill the orders for repair parts because"they didn't have anyone at that time to pack the glass"and she was working full time doing that. After thelayoff the amount of glass packing increased and differ-ent employees had been assigned to do her work. Stonehimself had been doing part of it.Stevens had worked under. Foreman Stone since theyworked together at the plant for Glenwood. (Fromabout 1975 to 1976 she was the packing foreman herself.)It is undisputed that Stone had never disciplined her, buthad complimented her. He had told her "that he appreci-ated what I had done for him," that "I had helped himout a lot because ...a lot of new people came in thatdidn't know what they were doing and I would showpeople what to do," and that "he appreciated how muchhelp that I had given him while he was foreman."When asked why he selected Stevens for layoff, Fore-man Stone testified that "she took an awful lot of super-vision to keep her productive," explaining that she "hada habit for wandering off and talking to otherpeople.... She would bring a cooler with all types offood. She was constantly over there fixing herself crack-ers and peanut butter, fixing herself sandwiches and Iwas always having to go tell Mary wait till break, waittill lunch, Mary stay busy .... Eating, wandering offthe job, gone to the water fountain, going to the rest-room and such." Even if this testimony were not exag-gerated, it was largely history. On October 22, PlantManager Tunstall posted a notice (Resp. Exh. 1) thateating and drinking were not allowed during worktime,and she and other employees had discontinued doing sofor 6 weeks before the layoff. The "wandering off andtalking to other people" undoubtedly referred to her sus-pected union activity during the election campaign.Stone did not object to her going about the plant to findthe necessary parts, glass, etc., to perform her work.Moreover Stevens, who impressed me as being a candid,honest witness, credibly testified that Stone never talkedto her about wandering off the job or not working fastenough. He did talk to her about getting ice from hercooler to make ice water and about having too manydrinks, but this was before the October 22 notice wasposted. Regarding going to the restroom several timeswhile working, that did happen on one occasion whenshe was sick.After weighing all of the evidence concerning Stevens'selection for layoff on December 5, I find that the Com-pany saw the layoffs as an opportunity to eliminate fromthe payroll an enployee who was involved in the Sep-tember 17 grievance with organizer Adams and who wassuspected of joining him in soliciting for the Union. Ifind that the reasons Foreman Stone gave for selectingher were pretexts. I therefore find that the Company dis-criminately laid her off on December 5 and thereafterfailed to recall her in its continuing unlawful campaignto defeat the Union, in violation of Section 8(a)(3) and(1) of the Act.D. Refusal To Bargain1. Majority status and refusala. Appropriate unit and cards signedThe parties agree, and I find, that the following is anappropriate bargaining unit:All production and maintenance employees of theEmployer at its Henderson, Kentucky facility, in-cluding all plant clerical employees, the shippingclerk, the stores clerk, the janitor/sweeper, thetruckdriver and the lead person in the finishing de-partment; but excluding all engineering departmentemployees, the engineering clerk, the sample shoptrainee, the pattern maker, the jigs/fixtures maker,the tool grinder, all office clerical employees, thetypist/receptionist, the engineering clerk, the inven-tory control clerk, the payroll clerk, the productioncontrol clerk, the draftsman, the general clerk-senior, the draftsman routings, all inspectors, allprofessional employees and all supervisors as de-fined in the Act.The parties agree that there were 126 employees in thebargaining unit on July 31 (G.C. Exh. 32, excludingBertha Dusek and Carol Sutton who were hired August1). By July 31 a total of 70 of the bargaining unit em-ployees (Adams, Darlene Baker, Michael Baker, Barger,Below, Bowley, Brooks, Kenneth Carter, Sr., Carver,Catilla, Clement, Hubert Conder, Richard Conder,Charles Damrath, Charles Dance, DeSpain, JohnnyDuncan, Lisa Duncan, Francis, Fruit, Jackie Gibson,Goodlett, Goolsby, Grisham, Dan Grossman, PamelaGrossman, Hall, Hare, Terry Hayden, Gary Hill, LucilleHill, Hoggard, Howell, Jewell, Johnson, Keeper, Kim-berly Knott, Majors, Minton, Jeffrey Monks, DebraMoore, Garry Moore, Morris, Muensterman, Nally,Dianna Oldham, James Oldham, Overton, Page, Phelps,Loyal Poore, Rick Poore, Roybal, David Samsil,Sawyer, Marilyn Shelton, Sylvia Shelton, Betty Skid-more, Louise Skidmore, William Smith, Stevens, MaryStone, Ronnie Stone, Ada Sutton, Theriac, Utley, Wat-kins, Wilkerson, Williams, and Wint) had signed unionauthorization cards. These 70 cards were 6 more thanthe 64 cards needed for a majority.All 84 of the cards which were signed, during theperiod from May 31 through September 29, read at thetop (under the name of the Union):I do hereby designate and authorize the Upholster-ers' International Union of North America, AFL-CIO, and its representatives to act as my representa-tive for the purpose of collective bargaining in re-164 SCHNADIG CORPORATIONspect to rates of pay, wages, hours of employmentand other conditions of employment.The Supreme Court specifically found in N.L.R.B. v.Gissel Packing Co., Inc., 395 U.S. 575, 606 (1969), thatthe cards used in General Steel Products, 157 NLRB 636,643 (1966), bearing this identical language, were "single-purpose cards, stating clearly and unambiguously on theirface that the signer designated the union as his repre-sentative." (Emphasis supplied.)b. Contested cardsIn an appendix to its brief, the Company contendswithout explanation that 3 of the 70 cards which theUnion had obtained by July 31 were "Union Cards Mis-represented" and should therefore not be counted towarda majority. One of the cards (G.C. Exh. 17-39) wassigned on June 11 by operator Wallace Carver who hadbeen promoted to assistant foreman sometime before hetestified. When asked by company counsel what he wastold when voluntary organizer Theriac gave him thecard, Carver said nothing about any kind of fee; butwhen asked "Did [Theriac] ever say anything to'youabout initiation fees or union fees?" Carver answered, "Itseems to me like he said the ones that sign the cardwouldn't have to pay the fee." Thereafter when he wasrepeatedly asked what Theriac had told him (as in hispretrial affidavit in which he was asked what reason wasgiven for asking him to sign a card), he could not re-member Theriac saying anything about a fee. None ofthe other 75 employees who authenticated their owncards mentioned anything being said about a fee. Carverappeared less than candid when he answered the coun-sel's question "about initiation fees or union dues." I dis-credit the testimony as being fabricated, and reject theCompany's claim that the card was misrepresented toCarver. I note that Carver apparently had a change ofheart before the hearing. At the time he was signing hisown card, he was soliciting employee Martha Nally tosign hers (G.C. Exh. 17-40), telling her the plant was inbad shape.The other two cards which were contested withoutexplanation in the appendix to the Company's brief asmisrepresented were signed by Brenda Hoggard (G.C.Exh. 17-72) and Gregory Hope (G.C. Exh. 17-36). Bothcards were challenged in the brief itself as cards whichhad been solicited for the purpose of getting an election,as discussed below. Hope's card, however, is not in issue;it was not signed by July 31, when the Company refusedto recognize and bargain with the Union, but was signedon August 6. Hoggard had been laid off by Whirlpool inEvansville, and earlier had stated that she did not thinkshe would go back because she did not like to driveacross the bridge to Evansville in the wintertime.In its brief the Company contends that "At least sevenemployees [including Hoggard and Hope] testified thatwhen their cards were solicited there was mention madethat the purpose of signing a union card was to get anelection." The evidence discloses the following: (I) Em-ployee Charles Dance, who identified his card (G.C.Exh. 17-8) as a card to have the Union "represent us inbargaining with the company, testified that he could notremember exactly what was said to him at the time hesigned the card but it was "To have the ...Union rep-resent us in having an election." (2) Hope's card, as indi-cated above, is not in issue. (3) As discussed above, lead-man Carver gave fabricated testimony about a fee beingmentioned when he was given the card. He also claimed,"I believe [Theriac] said he needed all the signed cardshe could get in order to hold an election." I considerCarver's testimony too untrustworthy to rely upon it. (4)Employee Kenneth Carter, Sr., testified that when Ther-iac gave him his card (G.C. Exh. 17-54), Theriac toldhim it was "so we could get enough signatures or cardsto have an election which I already knew that .... toget the union in, to get an election to bring a union in."(5) Employee William Smith testified that when hesigned his card (G.C. Exh. 17-57), he was told "if youget enough cards we would be able to vote for theunion," and that there "Would just be an increase inpay." (6) Employee Ronnie Stone testified that when hesigned a card (G.C. Exh. 17-68), Theriac "went over ev-erything pretty thoroughly with me .... that there wasno promise that by me signing a card that a union wouldbe in just that we needed the cards to be signed beforewe could even get a vote. .... By signing the card thatthat didn't mean that the union would come in. All thatmeant was that we possibly would get an election if wegot enough of the cards signed." He also testified, "Surethat was the idea of getting the cards" to get a union or-ganized at the plant. (7) Hoggard testified that "As Irecall the only thing said about an election, is that theywere trying to get a union election ...to vote in theunion," that (reading from her pretrial affidavit) volun-tary organizer Loyal "Poore told me that the reason hewas asking me to sign a card was to get enough of thecards signed so we could have an election, and that "hesaid he thought we needed a union and I remember Iagreed."In Gissel, supra at 606-608, fn. 27, the Supreme Courtspecifically approved the Board's Cumberland doctrine(Cumberland Shoe Corporation, 144 NLRB 1268 (1963),enfd. 351 F.2d 917 (6th Cir. 1965)), which was explainedand reaffirmed by the Board in Levi Strauss & Co., 172NLRB 732, 733 (1968), as follows:Thus the fact that employees are told in thecourse of solicitation that an election is contemplat-ed, or that a purpose of the card is to make an elec-tion possible, provides in our view insufficient basisin itself for vitiating unambiguously worded author-ization cards on the theory of misrepresentation. Adifferent situation is presented, of course, whereunion organizers solicit cards on the explicit or indi-rectly expressed representation that they will usesuch cards only for an election and subsequentlyseek to use them for a different purpose; i.e., to es-tablish the Union's majority independently. In suchsituation the Board invalidates the cards for major-ity computation because the nature of the represen-tation is such as to induce a conditional delivery for165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa restricted purpose and there is apparent fraudwhen that restriction is exceeded."?The foregoing does not of course imply that a finding of rep-resentation is confined to situations where employees are expresslytold in haec verba that the "sole" or "only" purpose of the cards isto obtain an election. The Board has never suggested such amechanistic application of the foregoing principles, as some havecontended. The Board looks to the substance rather than to form.It is not the use or nonuse of certain key or "magic" words that iscontrolling, but whether or not the totality of circumstances sur-rounding the card solicitation is such as to add up to an assuranceto the card signer that his card will be used for no purpose otherthan to help get an election.Under this court-approved Cumberland doctrine, thetotality of the circumstances convinces me that none ofthe six employees who signed their cards before July 31did so under what amounted to an assurance that thecard would be used for no purpose other than to helpget an election. I therefore reject as unfounded the Com-pany's contention that the cards are invalid because ofwhat the employees were told at the time they signedthe cards.c. Belated contentionAs the organizing campaign progressed, the Uniongave the card signers an opportunity to withdraw orcancel their authorization cards if for any reason the em-ployees did not want to authorize the Union to representthem. The Union sent or delivered to each card signer anacknowledgment of receipt of the authorization card,with a small, pocket-size certification card (G.C. Exh.11) from the U.I.U. president, certifying that the cardsigner "has indicated a belief in the principles of Collec-tive Bargaining by signing an authorization card" for theUnion. None of the union authorization cards were repu-diated.No contention was made until the afternoon of theseventh and last day of the hearing that the employeeswere unable to understand the union authorization cardswhen they read and signed them. In the absence of astipulation that various uncontested cards were authentic,a total of 76 employees and former employees had beencalled to authenticate their own cards. Not a single oneof these card signers who testified that he read the cardgave any indication that he was unable to understand themeaning of the card. (It is clear that two employees whocould not read and write understood what the cardmeant: Loyal Poore was one of the active voluntary or-ganizers and Douglas Wilkerson had the card explainedto him. Employees Kenneth Carter, Sr., and RogerKeeper, who have difficulty reading, had the card readto them.) I note that on one occasion, on the fourth dayof the hearing, the company counsel questioned the read-ing ability of one former employee, Mary Stone, whenshe testified that she had no trouble reading although theorganizer had completed her card for her after she hadread and signed it:Q. Would you take a look at the card there andtell me if you can read that first line starting withthe words I do?A. I do hereby designate and authorize the Up-holsterers' International Union of North America-Q. That is good....It later developed that when the Company's last defensewitness, on the seventh day of the hearing, produced se-lected employment applications from the Company's files(Resp. Exh. 29), Stone's application was included. It indi-cated that she "went to the 8th grade."On the afternoon of the last day of hearing, after the76th card signer had testified and left the stand and afterit was evident that the Union had obtained authorizationcards from a majority of the bargaining unit employeeson July 31 (the date the Company claimed a good-faithdoubt and refused to bargain), the Company called theproverbial "surprise witness." He was a local universityprofessor who had majored in education with a special-ization in reading and who had a doctor's degree and im-pressive credentials. When asked if he had "an opinionwith reasonable professional certainty as to the readinglevel of the language on the face" of the above-quotedauthorization card, he testified that all three of the for-mulas he had used to analyze the document "indicatedthat the level of difficulty of the material was at the col-lege or beyond level." (Emphasis supplied.)It appears obvious that this stated "opinion" is absurd,for such plain, clear language.When explaining how he arrived at such an opinion,he testified that he had used 3 out of 35 to 50 differentformulas developed for conducting a statistical analysisof readability level. One factor was the number of diffi-cult words: union and representatives being at the sixth toeighth grade level, designate and International at the eighthgrade level, conditions of employment at the seventh toninth grade level, authorize and collective at the eighthand ninth grade level, Upholsterers' at the ninth to tenthgrade level, and hereby and collective bargaining being atthe ninth to eleventh grade level. Yet, inasmuch as allthese "difficult" words are included in one sentence,with 81 syllables and 43 words, and the difficulty of thematerial is assessed "in an engineering fashion," the"readability level analysis would indicate that this is [a]very difficult passage to read and to understand."I agree with the General Counsel that "These readabil-ity analysis formulas may be an interesting academic ex-ercise, but have no practical application," at least insofaras predicting whether individual employees during an or-ganizing campaign would understand, upon reading andsigning the authorization card, that they were author-izing the Union to represent them. Although the profes-sor impressed me, from his demeanor on the stand, asbeing a partisan witness doing his best to support theCompany's cause, he did admit at one point upon beingquestioned by the General Counsel that the test resultssimply attest "to the level of difficulty of this passage.Now, given an individual, I'm not predicting how manypeople can or cannot read and understand this card."Even assuming that his readability level analysis actuallycame to the conclusion that the union card was at the"college and beyond level," I find the analysis irrelevantto the issues in this case.166 SCHNADIG CORPORATIONIgnoring the fact that these authorization cards havebeen found by the Supreme Court to state "clearly andunambiguously on their face that the signer designatedthe union as his representative," the Company cites in-stead its "expert testimony that the level of reading diffi-culty for the language found on the face of the unioncards in this case was at or beyond the college level, plusor minus one grade level [emphasis supplied]. [Tr. 1306,1340-1341.]" The reference to the latter transcript pagesis to the place where the professor retracted his earliertestimony to the extent that he testified that the "estimateis probably accurate plus or minus one grade level, but atthe college level that becomes really unknown. It couldrange from high school to college." (Emphasis supplied.)The Company then argues, from the employment appli-cations produced by its last witness, that "Few of theemployees had any college ...many hadn't even com-pleted high school," and "Many of these employees didnot even complete the tenth grade." It ignores the evi-dence of how easily the former employee, Mary Stone,who had gone "to" the eighth grade as discussed above,had begun reading the card into evidence until the com-pany counsel stopped her, saying "That is good." It alsoignores the evidence that the employee who read and ex-plained the card to employee Keeper (who has troublereading, as indicated above) was former employee JamesJohnson who completed only the eighth grade. (Resp.Exh. 29).The Company argues that "In these circumstances, theGeneral Counsel could not rely on the presumptionwhich normally flows from an employee's authenticatedsignature on the card to establish a clear intent of author-ization. Instead General Counsel bore the burden ofproving that each employee who executed a card clearlyunderstood the significance of the document and intend-ed to authorize the Union to represent him."As authority for this novel position, the Company citesBrancato Iron Works, Inc., 170 NLRB 75, 81 (1968), in-volving a card which is "completely unintelligible" tothe employees because the Italian and Spanish-speakingemployees "did not understand a word of print" on theunion cards printed in English. The Company argues asfollows, omitting any reference to the language barrierexcept the word "translated" in the last sentence, andalso omitting from the quoted paragraph the importantfirst sentence (which I include in brackets), indicatingthat the paragraph began with the second sentence:Regarding the General Counsel's burden of provingclear authorization by a majority of unit employees,the Board has explained that:[At least 10 of the 13 who signed these cardsdid not understand a word of print.] In an ordi-nary case the employee's signature placed on astandard union card presumptively establishes hisintent to authorize a union to represent him forth-with-for the card so states clearly. When thecard is completely unintelligible to the employee,there can be no presumption-a sort of primafacie case in favor of the complaint, as it were-that he meant this or that. It would seem that insuch a case something more is required, either bythe employee of what was said to him at the timeand his understanding of the purpose for signing,or by fellow employees or solicitors of how theytranslated or explained the card to him before itsacceptance in writing.By omitting these clearly distinguishing factors in theBrancato case, the Company is citing that case as authori-ty for its novel position, whereas in fact, the case direct-ly supports the General Counsel's position to the con-trary. Thus the case holds, "In an ordinary case the em-ployee's signature placed on a standard union card pre-sumptively establishes his intent to authorize a union torepresent him forthwith-for the card so states clearly."Except for the testimony by the professor, the presentcase is an "ordinary case," the present union card is a"standard union card," and the employee's signature"presumptively establishes his intent to authorize" theUnion to represent him because the card so "states clear-ly" as held by the Supreme Court in Gissel, supra at 606.In the absence of evidence to overcome the presump-tion, I reject as frivolous the Company contention that27 of the 70 union authorization cards, because theywere signed by employees who were not high schoolgraduates, are invalid.In view of the above findings that all 70 of the unionauthorization cards are valid designations of the Union, Iconclude that the Union represented a majority of theCompany's 126 employees on July 31, 1980.d. Refused demandThe Union on July 29 made a bargaining demand(G.C. Exh. 8) and the Company on July 31 sent its re-sponse (G.C. Exh. 9), advising that "we have a goodfaith doubt that you represent a majority of our employ-ees" and suggesting an election. Having found that theemployees who signed the 70 valid union authorizationcards constituted a majority of the 126 bargaining unitemployees on July 31, I find, in view of the followingdetailed analysis of the necessity of a bargaining order,that, on and since July 31, the Company violated Section8(aX)(5) and (1) of the Act by failing and refusing to rec-ognize and bargain with the Union. Trading Port, Inc.,219 NLRB 298, 301 (1975).2. Necessity of bargaining orderIn N.LR.B. v. Gissel Packing Co., supra, 395 U.S. 575,613-615 (1969), the Supreme Court established two cate-gories of cases in which a bargaining order would be ap-propriate. In category I are the "exceptional" casesmarked by "outrageous" and "pervasive" unfair laborpractices of such a nature that their coercive effectscannot be eliminated by the application of traditionalremedies, with the result that a fair and reliable electioncannot be held. In category 2 are "less extraordinarycases marked by less pervasive practices which nonethe-less still have the tendency to undermine majoritystrength and impede the election processes." The Courtheld that in these cases, such as this one, where there is ashowing that at one point the union had a majority, the167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard can properly take into consideration in fashioninga remedy, "the extensiveness of an employer's unfairpractices in terms of their past effect on election condi-tions and the likelihood of their recurrence in the future.If the Board finds the possibility of erasing the effects ofthe past practices and of ensuring a fair election (or a fairrerun) by the use of traditional remedies, though present,is slight and that employee sentiment once expressedthrough cards would, on balance, be better protected bya bargaining order, then such an order should issue." Ifirst take into consideration "the extensiveness" of theCompany's unfair labor practices "in terms of their pasteffect on election conditions." Id. at 614. The Companydenies all of the allegations of unfair labor practices.Extensiveness of Violations: While engaging in other co-ercive conduct, the Company was carrying on a cam-paign of fear to undercut the Union's majority support.Under its inexperienced plant management, the Com-pany was suffering financial losses at the Hendersonplant when the Union began its organizational campaignin May. As part of its campaign to defeat the Union, theCompany began publicizing and emphasizing its losses bydisplaying each month a large poster, announcing theamount of the losses. After the Union achieved its major-ity status in late July, the Company replaced its top man-agement at the plant and took steps "to turn around thebusiness."It was in this context that the Company carried on acampaign of fear, to make the employees believe that ifthey voted for union representation, the Company wouldclose the plant in reprisal. Initially it was the individualsupervisors who conveyed the threat of plant closure.Thus, while Foreman David Williams was engaged inthe supervisors' one-on-one campaign in the plant to pub-licize the Company's antiunion arguments among the in-dividual employees, he told employee Jewell "that ratherthan to see the plant under a union right now, that[Board Chairman] Schnadig could close the plant downto keep it from happening." Employee Hoggard, uponhearing rumors of plant shutdown and of a foremen'smeeting concerning the Union, asked Foreman Guntherif he had been in the meeting and "if he thought theywould shut the plant down if the union were voted in."Gunther added to the employees' fears by answering that"yes he thought they would." As Foreman Williams tes-tified, employees were asking "about the plant being shutdown if the union won," and at some time the supervi-sors were instructed to answer the questions on plantclosure by saying, "I don't know. I don't know what theoutcome will be."Thus by the time the top management of the Companyvisited the plant shortly before the election, the employ-ees were fearful that the Company would close the plantin reprisal if they voted for the Union, and top manage-ment was fully cognizant of this fear. Consultant Rein-hold, who was then a company official in charge overthe plant management, spoke to the employees in groupson September 17 (2 weeks before the October I elec-tion), telling employees in at least one meeting that hehimself had owned seven plants at one time, that two ofthem were union, and that he had closed one and soldthe other. By these and other remarks, he added to theemployees' fear of a company decision to close the plantif it became union. He was followed on September 22 byBoard Chairman Schnadig himself, who exacerbated theemployees' alarm about plant closure. Schnadig impliedin a meeting of all employees that if he could not staynonunion in Henderson, as he expected to do, the plantwould not stay there but go elsewhere, and that theywere intelligent enough to heed his warning.Thus when the employees went to the poll to vote onOctober 1, they were faced with repeated threats thatthe Company would close the plant in reprisal, deprivingthem of their livelihood, if they voted for union repre-sentation.Meanwhile supervisors, in their one-on-one campaignanong the employees against the Union, were engagingin coercive interrogation, without informing the employ-ees of any legitimate purpose for the questions and with-out giving them any assurances against reprisal.While carrying on this coercive one-on-one campaignamong the employees during working time, the Compa-ny maintained (until several weeks after the election) anoverly broad no-solicitation rule, prohibiting union solici-tation "during working hours," and an overly board no-distribution rule, prohibiting the distribution of union lit-erature "on Company premises ... without specificprior approval of the General Manager." Instead of re-scinding these rules, or notifying all employees that therules did not apply to their soliciting for the Union atlunch and breaktime or to distributing union literature oncompany premises during nonworking time, the Compa-ny generally did not enforce the rules against those whowere willing to ignore them. When an employee tried toreach a large number of employees by passing out unionleaflets at the plant entrance (without obstructing the en-trance), a supervisor told her not to pass them out there,"that not even a nonunion employee could pass out anyleaflets there, they had to be 18 feet away from the fac-tory." The maintenance of the invalid no-solicitation rulewhile carrying on the antiunion campaign during work-ing time undoubtedly had an adverse effect, inhibitingemployees in the exercise of their Section 7 rights.After Board Chairman Schnadig made the coercive,plant-closure speech, he solicited an employee's griev-ance, and indicated to her and another employee that hewould remedy the complaint (by furnishing rubber matsfor the employees to stand on). And, in order to furtherundercut the Union, Foreman Puckett offered the lead-ing union organizer, Theriac, a foreman's job, providedhe would take off his U.I.U. union hat and "help us todefeat the. Union."Thus the Company was seriously interfering with theemployees' organizational rights while instilling fear thata union vote would result in the Company closing theplant in reprisal.The Company contends in its brief, however, that the"Majority support in this case, if any, dissipated fromnatural attrition such as employee quits, lawful dis-charges, and other separations from employment. SeeAppendix A." To the contrary, the Union's majoritystrength on July 31, of 70 card signers to 56 nonsigners,was undermined by the Company's unlawful campaign to168 SCHNADIG CORPORATIONthe point that the Union lost by a margin of 23 votes, 51votes to 74 votes, while there had been only 9 separa-tions of card signers. (Between July 31 and October 1,there were three discharges (of Michael Baker, RickPoore, and one not shown in Appendix A, Douglas Wil-kerson, see G.C. Exh. 32) and six quits. Of course, it isunknown how the replacements voted.)In determining the possibility of holding a fair electionafter the Company's unlawful campaign had such a dev-astating effect on the Union's majority support, I nextconsider, in turn, the residual impact of the unfair laborpractices, the likelihood of recurring misconduct, and thepotential effectiveness of customary remedies. In doingso, I bear in mind that the Board has often emphasizedthat it prefers to rely upon its own election machineryrather than on authorization cards in testing the majoritystatus of a particular union.Residual Impact of Unfair Labor Practices: The Compa-ny has never given the employees any assurances that itwould not close the plant in reprisal if they voted for theUnion. Instead, it has demonstrated its continued deter-mination to keep the plant nonunion by flouting the Act,discharging two of the union organizers, and discrimina-torily laying off two other union organizers and a unionsupporter, refusing to recall them. I am convinced thatthe traditional order to cease and desist and an order ofreinstatement with backpay, together with a companyoffer of reinstatement-even assuming the return of theunlawfully terminated employees after many months oflitigation-would not successfully eradicate the lingeringeffects of the Company's misconduct, particularly thethreats of plant closure. As recently held in Viracon, Inc.,256 NLRB 245, 247 (1981):Threats of job loss through plant closure havelong been recognized as being serious unfair laborpractices having a substantial impact on employeeattitudes and reactions and, thus, upon employeefree choice. The Supreme Court acknowledged theserious coercive impact of such threats in the Gisseldecision.'0The Court moreover noted the seriouscontinuing impact of such threats when it made ref-erence to a study that threats to close or transferplant operations were more effective in destroyingelection conditions for a longer period of time thanwere other types of unfair labor practices. "We further find that simply requiring the Employerto refrain from repeating such threats, the tradition-al remedy, will not erase the effects of this threatand enable the employees to participate in a freeand uncoerced rerun election. The threat remains inthe employees' memory and its impact lingers longafter the utterances have been abated. 1210 Id. at 616-620." Id. at 611, fn. 31.12 General Stencils, 195 NLRB 1109, 1110 (1972).Likelihood of Recurring Misconduct: By the time of thehearing, the Company had demonstrated in a number ofways that it would resort to whatever illegal means itdeemed feasible and necessary to defeat union represen-tation at the plant. It discriminatorily discharged unionorganizers Muensterman and Adams at the first opportu-nity for pretextual reasons. To conceal its discriminatorymotivation, it fabricated claims that Muensterman threwhis hammer into the press and refused to build any moretabletops, and placed a spurious final warning memo inAdams' file. It discriminatorily laid off union organizersConder and Brooks, as well as employee Stevens becauseof her suspected union activity with union organizerAdams, all three out of order of seniority. Then it con-nived an excuse for not recalling them. Thus, it made anunannounced decision not to recall the laid-off employ-ees, while at the same time making a maneuver which, inconnection with a wage reduction, would enable it toclaim that it believed the laid-off employees would notwant to return to work. It permitted the employees thenon the payroll to retain their current wages, but discri-minatorily reduced the wages of the laid-off union orga-nizers and union supporter to provide an excuse for notcalling them. At the hearing Plant Manager Tunstallfalsely testified that "It's not that we didn't want to call[the laid-off employees] back, we felt like they justwouldn't take it-the lower wage," contrary to ForemanStone's admission on the stand that he and Tunstall hadagreed not to recall the laid-off employees.The Company thus rid the plant of four union organiz-ers and another union supporter in order to assure a vic-tory in any rerun election. After engaging in such con-tinuing violations, the Company could be expected torepeat its misconduct to prevent the plant from beingunionized.Potential Effectiveness of Customary Remedies: I findthat the Board's traditional remedies, short of a bargain-ing order, would not convince at least a substantial per-centage of the remaining employees that they would beprotected from a closure of the plant in reprisal or fromdiscriminatory discharge or layoff if they campaignedand voted for the Union. The remaining employees haveobserved how the Company is willing to flout the Actby undermining the Union's majority strength, discrimi-nating against union organizers, and resorting to the tac-tics of failing to recall supposedly "laid off" employeeswhile hiring new employees. After many months withoutunion representation following their organizing drivewhich was successful at one point, they would have tostart organizing afresh. The status quo ante would not berestored, and the Company would have succeeded in itsunlawful purpose of crushing the employees' organiza-tional efforts.Under these circumstances I find that even a vigorousand resourceful application of the Board's traditionalremedies would not be sufficient to dispel the lingeringfear of reprisals for supporting the Union. In fact, suchremedies without a bargaining order would as a practicalmatter be putting both the employees and the Companyon notice that the price for engaging in such flagrantviolations of the Act, thwarting the employees' majoritysupport of the Union and keeping the plant nonunion, is169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpotential liability for an unknown amount of backpay, arisk the Company had demonstrated it is willing to take.Concluding Findings: After balancing all of the compet-ing considerations (including the preference for relyingon the results of the Board's own elections rather thanon union authorization cards), I find that the possibilityof erasing the effects of the past unfair labor practicesand conducting a fair and meaningful election is slight. Itherefore find that the employee sentiment once ex-pressed through the union authorization cards would, onbalance, be better protected by the issuance of a bargain-ing order.3. Unilateral changes after electiona. October 31 changesBefore October 31, the job bidding policy at the Hen-derson plant was contained in the job bidding provisionsof the personnel policy manual at the plant (G.C. Exh.44a, No. 121-21, effective July 1, 1979). The senioritysystem, as explained by Plant Manager Tunstall, pro-vided for both department and plant seniority in layoffs"and the right to bump someone else." The absentee andattendance program was contained in the absenteeismand tardiness provisions of the corporate personnelpolicy manual (G.C. Exh. 43, No. 703, pp. 1-4, effectiveDecember 1, 1979) and in the time off for personal rea-sons provisions of the personnel policy manual at theplant (G.C. Exh. 51, No. 412-21, effective July 1, 1979).It is undisputed that Plant Manager Tunstall met withemployees October 31 and announced new policies, asshown in his outline for the meeting (Resp. Exh. 13).Tunstall's testimony includes examples of the changes heannounced. The job bidding procedure would be re-placed with a transfer procedure, with the employee ap-plying to the foreman to be considered. "I ...just didnot believe in that type of a set up for laying off. And Iannounced at that meeting that our layoff will be basedon us trying to keep our plant running efficiently ... ."If an employee is absent 2 days or more a month, he "issubject to some corrective action," but "we will acceptdoctor's excuses, hospitals and things like that."It is undisputed that these changes were made unilater-ally, without notice to the Union. (Concerning the Octo-ber 22 notice which the Company posted on the bulletinboard to change the smoking areas to comply with insur-ance company recommendations for eliminating a firehazard, I find that the General Counsel has failed toprove that, under the circumstances, there was a require-ment to bargain or a discriminatory purpose.)b. Layoffs and wage changesOn December 5, because of adverse economic condi-tions, the Company began laying off a large part of thebargaining unit. Without offering to bargain with theUnion, it utilized its new seniority-layoff rules whichPlant Manager Tunstall unilaterally announced October31.This first group of layoffs on December 5 included,out of order of seniority, union organizers Conder andBrooks and union supporter Stevens, found above to bediscriminatory layoffs. A total of 19 employees were laidoff on that date, 3 on December 12, 1 on January 5, 6 onJanuary 16, 1 each on January 19, 20, and 25, 1 on Feb-ruary 12, and 14 on March 12, making a total of 47 em-ployees laid off. During this period of time, the Compa-ny hired 11 new employees between January 28 andMarch 2. (Three of these new employees soon quit andthe remaining eight were laid off March 12.) The Com-pany also rehired a former employee, Mary Blanford,who had not worked at the plant since the union orga-nizing began. (See G.C. Exh. 32.)Plant Manager Tunstall claimed that three of the laid-off employees were recalled. He testified that Blanfordreturned at her previous wages, that Martha Nally re-fused to return in a lower classification, and that anotheremployee returned and worked only I day (at a reducedrate of pay). However Blanford, the only person whowas offered a job without a reduction in pay, was notone of the laid-off employees, all of whom, if they hadbeen recalled, would have been offered the new 1981wage scale (G.C. Exh. 42).This new wage scale, which was unilaterally adoptedand made effective January 1, replaced the prior wagescale, grades, and ranges (G.C. Exhs. 41 and 47), gener-ally lowering the wages as discussed above under"Layoff or discharge" (concerning the layoff of Conder,Brooks, and Stevens). All of the employees who had re-mained on the payroll were permitted to retain their cur-rent wage rates unchanged. However, as found, theCompany discriminatorily applied the new, lower wagescale to Conder, Brooks, and Stevens as a maneuver toenable it to claim it believed they would not want toreturn at the lower wage. One supervisor, though, ad-mitted at the hearing (contrary to Tunstall's false testi-mony) that he and Tunstall had decided not to recall anyof the laid-off employees (presumably after Nally and an-other employee had been recalled, if that part of Tun-stall's testimony can be believed).c. Contentions of the partiesThe General Counsel contends that the Company'sunilateral changes on October 31 were separate unlawfulrefusals to bargain (and were also unlawfully motivatedto discourage union membership and activity, for whichI find no supporting evidence). He contends that the lay-offs on December 5 and thereafter, and the changes inwages and rates of pay, all made unilaterally and withoutaffording the Union "prior notice or an opportunity tobargain about the method" of layoffs or about the wagechanges, were additional separate violations of the dutyto bargain. He contends that the Company, without af-fording the Union notice or opportunity to bargain,"conditioned" recall of the laid-off employees on theiracceptance of the new wages and "failed and refused torecall employees who would not accept, or who the Re-spondent believed would not accept," the new wages.The Company denies any obligation to bargain. Itadmits that Plant Manager Tunstall "announced the im-plementation of policies on job bidding, absenteeism,layoff," etc., but denies that the Company took thisaction, as the "General Counsel alleges," to discourageemployees from joining and assisting the Union. It ig-170 SCHNADIG CORPORATIONnores the further allegation that the Company institutedthese changes "unilaterally, and without affording theUnion prior notice or an opportunity to bargain" overthe changes, as alleged in the February 26 complaint,amended March 4.Concerning the unilateral changes, the Companyargues that if it had "delayed its changes or forestalledany action pending discussion or agreement with a unionwhich to [its] knowledge and belief did not represent amajority of its employees, its business might very wellhave gone under completely" (without supporting evi-dence). "If an employer both during and after an electioncampaign has the threat hanging over his head that anyunilateral action taken by him in the operation of hisbusiness may later be ordered set aside, it may hesitate toso act and as a consequence its business may suffer. Onthe other hand if it attempts to avoid 8(aX5) violationsby bargaining over contemplated changes with a unionseeking recognition it risks an 8(aX2) violation should itbe found that the union is but a minority representative"(without citing any authority).d. Concluding findingsAny uncertainty the Company may have had about itsobligation to bargain after the election was of its ownmaking. Having committed flagrant unfair labor practicesto prevent a fair election, it acted at its peril in unilater-ally making the October 31 changes in conditions of em-ployment, in unilaterally adopting the changed methodof selecting the large number of employees for layoff(thereby changing the conditions of employment of bar-gaining unit employees), in unilaterally adopting thechanges in wage scale, grades, and ranges while exempt-ing the employees remaining on the payroll from the re-ductions, and in depriving the laid-off employees ofrecall by unilaterally adopting the new recall policy.I therefore reject the Company's contentions and findthat its unilateral actions constituted separate violationsof its duty to bargain which arose July 31.III. REPRESENTATION PROCEEDINGThe petition was filed by the Union on August 4. Theelection, directed by the Regional Director, was con-ducted October 1. The vote was 51 for and 74 againstunion representation, with 3 challenged ballots, an insuf-ficient number to affect the outcome of the election. TheUnion filed timely objections.Based on the foregoing findings of unfair labor prac-tices committed by the Company during the criticalperiod from August 4 to October 1, I find that the Com-pany engaged in serious misconduct which interferedwith the employees' exercise of a free and uninhibitedchoice of representation.Concerning the alleged violation of the Excelsior rule,Excelsior Underwear, supra, 156 NLRB 1236, the Compa-ny submitted a list (C.P. Exh. I) which was obviouslydesigned to deprive the Union of an opportunity to con-tact the eligible voters. The names and addresses werenot listed alongside each other, but were listed separate-ly, with the names typed on 2-1/2 pages and the address-es typed on six pages. This is the only list which U.I.U.General Organizer Ted Davis received, and it is the listwhich was used at the election.The Company contends that it hand delivered asecond list (Resp. Exh. 4), with the addresses listedalongside the names, to the desk clerk at the motelwhere Davis was staying. It relies on the testimony ofthe former acting plant manager, Bruce Williams, whoclaimed that he handed it to the desk clerk for Davis,without asking the clerk to sign for it. (As found above,Williams placed a spurious final written warning memoin union organizer Adams' file to justify his discharge.) Iagree with the Company that it established the motel'sbusiness practice and custom in handling deliveries ofmail and packages addressed to patrons of the motel, andthat Davis conscientiously picked up his mail. Therefore,if Williams had in fact delivered the second list to thedesk clerk, Davis undoubtedly would have received it.As indicated above, however, Williams did not impressme favorably as a witness and I discredit his testimonythat he delivered the second list. I therefore find that theCompany violated the Excelsior rule as alleged.Accordingly I find that the October 1 election must beset aside.CONCLUSIONS OF LAW1. By discharging Thomas Muensterman November 20and William Adams, Jr., March 2, and by discriminatori-ly laying off Susan Brooks, Richard Conder, and MaryStevens December 5 and refusing to recall them sincethat date, because of their support of the Union, theCompany engaged in unfair labor practices affectingcommerce within the meaning of Section 8(aX3) and (1)and Section 2(6) and (7) of the Act.2. By denying Williams Adams, Jr., a scheduled wageincrease October 3, by placing spurious disciplinarywarnings in his file dated November 2 and December 12,and by giving Richard Conder a written warning No-vember 4 and a 3-day suspension November 7, the Com-pany violated Section 8(a)3) and (1).3. By making repeated threats to close the plant if theemployees voted for union representation, the Companyviolated Section 8(aXI).4. By engaging in repeated coercive interrogation andby creating the impression that the employees' union ac-tivities were under surveillance, the Company violatedSection 8(aXl).5. By promising the principal union organizer a pro-motion to foreman if he would help defeat the Union,the Company violated Section 8(aXl).6. By soliciting employee grievances and making animplied promise of a remedy, the Company violated Sec-tion 8(a)(l).7. By maintaining a rule prohibiting union solicitationduring working hours and prohibiting the distribution ofunion literature on company premises without specificprior approval, the Company violated Section 8(a)(l).8. By refusing to bargain on and after July 31, theCompany violated Section 8(a)(5) and (1).9. By unilaterally eliminating the job bidding proce-dures and by unilaterally changing the seniority-layoffsystem and the absentee and attendance program on Oc-171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtober 31, thereby changing conditions of employment,the Company violated Section 8(a)(5) and (1).10. By unilaterally laying off a large part of the bar-gaining unit between December 5 and March 12, usingthe new layoff standards, without affording the Union anopportunity to bargain about the method of the layoffs,the Company violated Section 8(aX5) and (1).11. By unilaterally changing the wage scale, grades,and ranges, effective January 1, the Company violatedSection 8(a)(5) and (1).12. By unilaterally conditioning the recall of laid-offemployees upon their acceptance of the new wages andby failing and refusing to recall them, the Company fur-ther violated Section 8(a)(5) and (1).13. The Company did not threaten to discharge em-ployees if they supported the Union.14. The Company did not engage in unlawful surveil-lance, discriminatorily restrict employees to their workstation or department, or unlawfully restrict their talkingduring working time.15. The General Counsel failed to prove that the Com-pany coercively gave an employee antiunion literature todistribute, threatened to discontinue pay raises if they se-lected the Union, or made an additional alleged threat ofplant closure.16. The General Counsel failed to prove that the Com-pany violated the Act by eliminating certain smokingareas or that it was discriminatorily motivated whenmaking the unilateral October 31, 1980, changes in work-ing conditions.17. The General Counsel failed to prove that the Octo-ber 24, 1980, disciplinary warning given William Adams,Jr., was unlawfully motivated.18. The General Counsel failed to make a prima faciecase that union organizer Rick Poore's August 1, 1980,discharge was discriminatorily motivated.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having discriminatorily dischargedtwo employees and discriminatorily laid off and refusedto recall three others, I find it necessary to order it tooffer them reinstatement and make them whole for lostearnings and other benefits, computed on a quarterlybasis from date of discharge to date of proper offer ofreinstatement, less any net interim earnings, in accord-ance with F. W. Woolworth Company, 90 NLRB 289(1950), plus interest as computed in Florida Steel Corpora-tion, 231 NLRB 651 (1977). See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962).Because of (1) the failure of the Respondent to bargainwith the Union concerning the method of making the nu-merous layoffs, (2) the unilateral changing of theirwages, (3) the unilateral conditioning of their recall uponacceptance of the unlawfully reduced wages, and (4) thefailure to recall them while hiring new employees, I findit necessary to order the Respondent to offer reinstate-ment to all bargaining unit employees laid off on or afterDecember 5, 1980, at their former rates of pay, dismiss-ing, if necessary, persons hired after that date, and, if suf-ficient jobs are not available, to place the remaining laid-off employees on a preferential hiring list doing so, at therequest of the Union, in accordance with the senioritysystem in effect before the October 31, 1980, unilateralchanges, and offer them employment before any otherpersons are hired. In view of the Respondent's financiallosses at the time, I agree with the General Counsel thatit is not appropriate under the circumstances of this caseto provide for the customary backpay. Cf. Clements Wire& Manufacturing Company, Inc., 257 NLRB 1058 (1981).The Respondent having made unilateral changes inworking conditions on October 31, 1980, and made uni-lateral changes in wages effective January 1, 1981, not-withstanding its duty to bargain since July 31, 1981, Ifind that the unlawful refusal to bargain can be remediedonly by restoration of the status quo ante. I therefore findit necessary to order the Respondent, upon the Union'srequest, to rescind these changes and restore the job bid-ding procedures, seniority system, absentee and attend-ance program, and the wage scale, grades, and rangeswhich were in effect before the unilateral changes weremade. I also find it necessary to order the Respondent tomail the required notice to all employees laid off on andsince December 5, 1980.As it appears that the Respondent has engaged in suchegregious misconduct as to demonstrate a general disre-gard for the employees' fundamental rights, I find it nec-essary to issue a broad order, requiring the Respondentto cease and desist from infringing in any other mannerupon rights guaranteed employees by Section 7 of theAct. Hickmott Foods, 242 NLRB 1357 (1979).[Recommended Order omitted from publication.]172